ICJ_119_AerialIncident1999_PAK_IND_2000-06-21_JUD_01_PO_05_EN.txt. 60

DISSENTING OPINION OF JUDGE PIRZADA

Obliged to dissent from the reasoning in the Judgment of the Court and its
conclusion, but in agreement with paragraphs 51 to 55 thereof — Effect of the
Indian Independence Act and Independence ( International Arrangements) Order
1947, dividing British India into two independent States, India and Pakistan,
both were successor States — General Act of 1928 devolved upon India and
Pakistan — Between 1947 and 1999 India and Pakistan settled their disputes
(i) by negotiations, (ii) through mediation of third parties, (iii) through judi-
cial tribunals and (iv) had agreed to have access to the International Court of
Justice if no other forum was available and filed appeal or application before the
International Court of Justice — India’s conduct covered by doctrine of estoppel
— India's Commonwealth reservation is aimed at Pakistan only and is obsolete,
discriminatory and is invalid under Article 39 of the General Act — Common-
wealth reservation is severable from the Indian declaration — India’s commu-
nication of 18 September 1974 was sent to counter the declaration of Pakistan
of 30 May 1974 that it was bound by the General Act and having regard to the
pleas raised by Pakistan before the ICJ in the Trial of Pakistani Prisoners of
War case, the Indian communication was not sent in good faith and cannot be
treated or deemed to be a denunciation of the General Act, among others, it did
not comply with Article 45 of the General Act — Analysis of the decisions of the
International Court of Justice, the Supreme Court of Pakistan and the Supreme
Court of India — The Court has jurisdiction, among others, under Article 17 of
the General Act and, in view of the allegations of Pakistan that India, by shoot-
ing down Pakistan's aircraft inside Pakistan’s airspace and killing 16 trainees,
committed breaches of obligations of customary international law not to use
force and not to violate the sovereignty of another State — The Court's task is
to ensure respect for international law as its principal guardian — Judicial cau-
tion and restraint, but principles of constructive creativity and progressive real-
ism could be evolved — The Court ought to have rejected India’s preliminary
objection to the jurisdiction and ought to have entertained the Application filed
by Pakistan — The Parties are under obligation to settle in good faith their
disputes including the dispute regarding the State of Jammu and Kashmir and in
particular the dispute arising out of the aerial incident of 10 August 1999 — Let
India and Pakistan keep in view the ideals of Quaid-e-Azam Mohamed Ali Jin-
nah and Mahatma Gandhi and take effective measures to secure peace, security
and justice in South Asia.

I hold the President and the Judges of the International Court of Jus-
tice in high esteem for their erudition and experience. I regret that I find
myself obliged to dissent from the reasoning in the Judgment of the

52
61

AERIAL INCIDENT (DISS. OP. PIRZADA)

Court and its conclusion. | am, however, in full agreement with para-
graphs 51 to 55 thereof.

53

STATEMENT OF FACTS

Allegations by Pakistan

1. Pakistan in its Application of 21 September 1999 claims:

“On the 10th day of August 1999 an unarmed Atlantique aircraft
of the Pakistan navy was on a routine training mission with sixteen
personnel on board. While flying over Pakistan air space it was fired
upon with air to air missiles by Indian air force planes, without
warning. All sixteen personnel, mostly young naval trainees, on
board the aircraft were killed . . . The wreckage of the Atlantique
was discovered around 1455 hrs scattered across the area of a radius
of one square kilometre. The wreckage of the plane was about 2 km
inside Pakistan territory which is a clear proof that when the aircraft
was shot it was well within Pakistan’s air space.

By the time the wreckage was found by Pakistan navy’s Sea King
helicopters there was a gap of about 21/2 hours. The Indian helicop-
ters, knowing the actual position of the shooting down of Pakistan’s
aircraft, sneaked into Pakistan’s territory to pick up a few items
from the debris.” (Application of the Islamic Republic of Pakistan
of 21 September 1999.)

In its Memorial, Pakistan referred to subsequent events:

“Pakistan, in conformity with the purposes and principles
enshrined in the Charter of the United Nations, did not resort to any
retaliatory measures. Instead on 25 August 1999, Pakistan requested
the Secretary-General of the United Nations, in view of the false and
misleading claims made by the Indian side regarding the shooting
down of the unarmed Naval aircraft. to send a ‘Fact Finding Mis-
sion’ to the region to ascertain facts about the incident. The Secre-
tary-General in his Note dated 3 September 1999 informed the Gov-
ernment of Pakistan that the Indian Government did not see the need
Jor any kind of third party investigations into the incident and, there-
fore, rejected the request. He regretted that he was unable to send a
mission to the region since this was not possible without the full co-
operation of all the parties.

Moreover, on 30 August 1999, the Government of Pakistan made
a démarche to the Government of India, through its High Commis-
sion in Islamabad, demanding that the Government of India should
pay an amount of US$60.2 million as compensation for the loss of
62

AERIAL INCIDENT (DISS. OP. PIRZADA)

the Pakistani Aircraft and for the loss of lives of the personnel on
board. India did not respond to Pakistan’s demarche but publicly
rejected Pakistan’s claim closing the door to any possible negotia-
tions, even under the Simla Accord. Nor did India launch any inves-
tigation into the incident to establish responsibility or inform Paki-
stan that it had done so under the existing obligations spelt out in
the Agreement between the two countries dated 6 April 1991 on the
Prevention of Airspace Violations.

In view of the Indian refusal to settle this dispute through accept-
ance of a Fact-Finding Mission of the United Nations or any other
third party intervention as well as direct bilateral negotiations, the
Government of Pakistan has accordingly invoked, in the present
Case, the jurisdiction of the International Court of Justice to adju-
dicate upon the dispute between the two countries and to establish
the international responsibility of the Government of India, includ-
ing the payment of compensation for shooting down the Pakistani
aircraft and for the loss of human life, as a consequence of this
illegal action.” (Memorial of Pakistan, pp. 3-5; emphasis added.)

In the course of the oral proceedings, Mr. Munshi, the Attorney

General of Pakistan added:

54

“The Court, will, of course, be aware that for over half a century
a dispute has existed between India and Pakistan regarding the State
of Jammu and Kashmir and for the implementation of United
Nations resolutions which guaranteed to the people of Jammu and
Kashmir their right of self-determination. India has regrettably not
implemented the United Nations resolutions which it had agreed to
at all material times.

Immediately after the incident on 10 August, Pakistan informed
the President of the Security Council and the Secretary-General of
the United Nations. Sensitive to the dangers inherent in the situa-

tion, the Secretary-General, on the same day, issued the following
statement:

‘The Secretary-General regrets the loss of life following the
downing of the Pakistani aircraft by the Indian Air Force. He is
increasingly concerned at repeated incidents between Indian and
Pakistan and urges that the differences between them be resolved
by peaceful means. He calls on both countries to exercise maxi-
mum restraint. The Secretary-General looks forward to an early
resumption of the bilateral dialogue between the two countries in
the spirit of the Lahore Declaration’.” (CR 2000/1, pp. 14, 15,
paras. 6, 9 (Munshi).)
63

AERIAL INCIDENT (DISS. OP. PIRZADA)

Sir Elihu Lauterpacht submitted:

“If the aircraft was not shot down over Pakistan territory it could
only have been shot down over the territory of India. That is the
stark alternative. Yet, if that were so then surely the logic of India’s
position would have required it, in order to avoid judicial scrutiny of
its behaviour, to have invoked its reservation No. 10, paragraph (d),
which excludes ‘disputes with India concerning or relating to (and
I emphasize ‘relating to’) the airspace superjacent to its land and
maritime territory’. If the aircraft had been flying over India and was
shot down there, then the dispute would have been one ‘relating to’
the airspace superjacent to India. India could have invoked the
reservation. But India has not done so. Could there be a clearer
acknowledgment — no doubt unintended — that the shooting down
did not occur in India’s airspace? And from this it follows that it
could only have been done in Pakistan’s airspace — a fact upon
which Pakistan’s case and India’s responsibility both rest.”
(CR 2000/1, p. 29, para. 9 (Lauterpacht).)

Denial by India

. India in its Counter-Memorial denied various allegations. Mr. Soli

Sorabjee, Attorney-General of India, repudiated the allegations and
stated:

“1 take this occasion to deny all allegations made by Pakistan with
regard to the aerial incident of 10 August 1999 which took place in
western India in the Kutch region in the State of Gujarat. Pakistan
is solely responsible for the incident and must bear the consequences
of its own acts.” (CR 2000/2, p. 11 (Sorabjee).)

It is unnecessary at this stage of the preliminary objections to the juris-

diction of the Court to make any comments on the allegations made by
Pakistan and the denial thereof by India.

Contentions of the Parties

3. The contentions of the Parties, as reflected in the Memorial and the

Counter-Memorial and their ora] submissions, will be dealt with here-
under.

55
64 AERIAL INCIDENT (DISS. OP. PIRZADA)

EFFECT OF THE INDIAN INDEPENDENCE ACT, INDIAN INDEPENDENCE
(INTERNATIONAL ARRANGEMENTS) ORDER 1947 AND THE DEVOLUTION OF
THE GENERAL ACT OF 1928 ON INDIA AND PAKISTAN

Indian Independence Act

4. Section 1 (1) of the Indian Independence Act 1947 reads: “As from
the 15th day of August 1947, two Independent Dominions shall be set up
in India‘ to be known respectively as India and Pakistan.” (Emphasis
added.)

The then British Prime Minister, Mr. Attlee, stated before the House
of Commons:

“With regard to the status of these two Dominions, the names
were not meant to make any difference between them. They were
two successor States and both of them would be Dominions in the
fullest sense of the term.” (A. N. Aiyar, Constitutional Laws of India
and Pakistan, 1947 ed., p. 53.)

On 14 July 1947, dealing with the defence of the North West Frontier,
the British Prime Minister said:

“This is a matter that is very much in the minds of the Members
of both Successor Governments, and there is a Joint Defence Coun-
cil to consider it. I should not like to go further than to say that the
Government would be perfectly willing to go into discussions with
the Successor Government on any matter of common defence.”
(Official Report No. 440 C 127; emphasis added.)

The words with the Successor Government refer to Pakistan as the
North West Frontier is within its territory.

United Nations

5. On membership and representation of India and Pakistan in the
United Nations, the legal opinion prepared by Assistant Secretary-Gen-
eral Kerno, issued to the press on 12 August 1947, stated as follows:

“In international law, the situation is analogous to the separation
of the Irish Free State from Great Britain, and of Belgium from the
Netherlands. In these cases, the portion which separated was con-
sidered new State; the remaining portion continued as an existing
State with all of the rights and duties which it had before.” (Marjorie
M. Whiteman, Digest of International Law, Vol. 2, p. 800.)

Pakistan did not subscribe to the view of the Secretariat of the United

1 India means undivided British India.

56
65

AERIAL INCIDENT (DISS. OP. PIRZADA)

Nations that it was a new State, and that view had been criticized by
Professor D. P. O’Connell in his leading work on State succession, as
follows:

“The opinion of the Secretariat has been criticized as drawing an
improper analogy from the cases of the Irish Free State and Bel-
gium. In those cases the old sovereigns actively participated in the
act which created the new States. The creation of Pakistan, on the
other hand, was not the act of India, nor did India directly partici-
pate in it. It was a division enacted by a constitutional superior, and
in no sense of the word could it be considered that there was any
secession on the part of Pakistan. Both the Dominions were in the
position of new States.” (D. P. O’Connell, State Succession in
Municipal Law and International Law, Vol. 1, p. 8.)

On being admitted to the membership of the United Nations the Rep-

resentative of Pakistan declared as follows, in August 1947:

“In one sense, the admission of Pakistan to the United Nations is
not the admission of a new member. Until August 15 of this year,
Pakistan and India constituted one State. On August 15 they agreed
to constitute themselves into two separate sovereign States. One
chose to continue to call itself by the old name of India, which had
applied to the whole of the country, and the other elected to call
itself by the name of Pakistan.

Inasmuch as Pakistan had been a part of India, it was, in effect,
under the latter name, a signatory to the Treaty of Versailles and an
original Member of the League of Nations . . . In the same sense,
Pakistan, as a part of India, participated in the San Francisco Con-
ference in 1945 and became a signatory to the United Nations Char-
ter. Therefore, Pakistan is not a new Member of the United Nations,
but a co-successor to a Member State which was one of the founders
of the Organization.” (U.C.J. Pleadings, Trial of Pakistani Prisoners
of War, p. 79.)

Other International Organizations

6. In introducing the subject of admission of Pakistan to the Interna-

tional Telecommunication Conference held at Atlantic City in 1947, the
Argentine delegate, speaking at the sixth plenary session of the Confer-
ence 4 September 1947, said:

57

“The case of Pakistan is ‘sui generis’, which we repeat, in our
judgment, does not imply the necessity of a formal ‘admission’ apart
from the Madrid Convention, or, still less, the necessity of a precise
and prescribed ‘adherence’. On the contrary, the fact we must face is
this: a Member of the International Telecommunication Union,
British India, has been divided into two neighbouring states which
today form part of the ‘Commonwealth’ of British nations under
66 AERIAL INCIDENT (DISS. OP. PIRZADA)

conditions of absolute legal equality. One of these dominions, India,
retains its old constitutional and political name; the other acquires a
new designation: Pakistan. But the two states are, in reality, the
legitimate successors to the rights and commitments acquired by
British India within the International Telecommunication Union
when it signed the Madrid Convention.” (Marjorie Whiteman, Digest
of International Law, Vol. 2, p. 803.)

“The Chairman having observed that no objection to the opinion
expressed by the Argentine delegation had been raised, the Con-
ference members unanimously agreed that Pakistan should be con-
sidered as admitted to the Telecommunication Conference.” (/bid.,
p. 804.)

Treaty of Peace with Japan

7. “In the Treaty of Peace with Japan the language of articles 11
and 25 taken together confines the exercise of this power to the fol-
lowing Governments, which have already signed and ratified the
Treaty of Peace with Japan: Australia, Canada, France, the Nether-
lands, New Zealand, Pakistan, the United Kingdom and the United
States. With respect to the participation of Pakistan it is the view of
the Governments concerned that Pakistan was entitled under inter-
national law to seek and be accorded the rights and obligations
which attached to British India as a participant in the war against
Japan. Thus in regard to the Treaty of Peace itself, Pakistan acquired
the position of a power formerly at war with Japan. Similarly Paki-
stan is entitled to be regarded for the purpose of article 11 of the
treaty as having been represented on the IMTFE and 1s therefore
entitled to exercise the rights conferred by article 11 of the treaty.

It is not the position of the Governments concerned that India’s
vote was transferred to Pakistan. Had India signed and ratified the
Treaty of Peace with Japan, both India and Pakistan would, in the
view of the Governments concerned, have been eligible to participate
in decisions with respect to persons sentenced by the International
Military Tribunal for the Far East.” (Department of State press
release 246, 12 May 1954, XXX Bulletin, Department of State,
No. 778, 24 May 1954, p. 802.) (Marjorie Whiteman, Digest of
International Law, Vol. 2, p. 806.)

India objected to the inclusion of Pakistan.

The Joint Under-Secretary of State for Foreign Affairs, Douglas
Dodds-Parker, in answer to that part of a question concerning Pakistan’s
inclusion in the clemency arrangements, stated:

58
67

AERIAL INCIDENT (DISS. OP. PIRZADA)

“As regards Pakistan, the position is that Pakistan is entitled
under international law to seek and be accorded the rights and obli-
gations which attached to undivided India as a participant in the war
against Japan. Pakistan is accordingly regarded for the purposes of
the Peace treaty as having been represented on the International
Military Tribunal for the Far East and, since she signed and ratified
the Treaty, is entitled to participate in the Treaty’s procedures for
granting clemency.” (528 HC Deb. (Sth ser.), cols. 15-16 (24 May
1954.) (Whiteman, op. cit., p. 806.)

In his article “Law of Treaties in the Contemporary Practice of India”,

Upendra Baxi concludes that:

“The significance of these incidents lies in the implication that for
some purposes, such as membership of a few international organisa-
tions, British India was held to mean both ‘India’ and ‘Pakistan’ and
that these states were regarded as having ‘legally’ succeeded to Brit-
ish India.” (Indian Year Book of International Affairs, 1965, p. 166.)

The position of India and Pakistan has been summed up by

Dr. Nagendra Singh in his Foreword to Succession in International Law
by T. T. Poulose:

“this is, perhaps, the only study which has attempted a detailed
examination of the question of the personality of India prior to
1947. Pakistan was the first to raise this question at the United
Nations and to claim that both India and Pakistan were ‘co-succes-
sors’ of the original international personality of India which dis-
appeared in 1947. Somehow to this day, the exact nature of India’s
original international personality, and the controversy that India
and Pakistan are both successor States, have been allowed to remain
shrouded in mystery. Dr. Poulose has examined both these questions
threadbare and evolved a new concept called plural succession.
While the conclusions are entirely his own and one may not share his
views, the conclusion is inescapable, that he has offered a meaning-
ful explanation to these complicated questions which have some
theoretical importance.”

Indian Independence (International Arrangements) Order 1947

8. After the passing of the Indian Independence Act and before the

two Dominions came into existence, a Partition Council was set up which
was composed of the representatives of the two future Dominions.

Expert Committee No. IX dealt with foreign relations. The terms of

reference of the committee are given in the Partition Proceedings (Vol. III,
see pp. 156 and 171):

59
68 AERIAL INCIDENT (DISS. OP. PIRZADA)

“To examine and make recommendations on the effect of parti-
tion — (i) on the relations of the successor Governments with each
other, and with other countries (including the countries of British
Commonwealth and border tribes).” (1 C.J. Pleadings, Trial of Paki-
stani Prisoners of War, p. 77.)

The Committee had before it the views expressed by Sir Dhiren Mitra
(an Indian Jurist), then Solicitor to the Government of India on the
rights and obligations of India and Pakistan under the existing treaties of
the three categories namely:

(a) treaties of exclusive interest to Pakistan,
(b) treaties of exclusive interest to India, and
(c) treaties of common interest, as quoted below.

“The Treaties falling under category (a) . . . will bind Pakistan
and will not devolve upon the Dominion of India. The Afghan Trea-
ties regarding boundaries run with the land and will bind Pakistan as
the successor in interest in the territory effected. (For a discussion of
similar questions, see Schwarzenberger, /nternational Law, Vol. 1,
p. 77.)

The Treaties falling under category (b) will of course devolve on
the Dominion of India.

(c) Treaties of common interest to both will have effect as if the
Treaty was effected after consultation between the Governments of
the two Dominions in accordance with the procedure indicated in
McNair on Treaties, page 70 (b/.

Though the Dominion of India will continue the international
personality of present India, according to my note, it does not follow
that the Dominion of Pakistan will have no international personality
of her own dating from the 15th August 1947. As a matter of fact,
she will have such personality.”

This committee submitted its report which came up before a higher
committee called the Steering Committee. The Steering Committee’s note
on the juridical position regarding the international personality and its
effect on international obligations appearing on page 291 of the Partition
Proceedings reads:

“The attached note on the juridical position regarding the inter-
national personality of India and Pakistan and its effect on interna-
tional obligations has been prepared by Mr. Patel and is based on a
summary of the correspondence exchanged between the Secretary
of State for India and His Excellency the Governor-General.
Mr. Mohammed Ali [Pakistan] does not subscribe to the view set in
it. He considers .. . that the present Government of India will dis-
appear altogether as an entity and will be succeeded by two inde-
pendent Dominions of equal international status both of whom
will be eligible to lay claims to the rights and obligations of the

60
69 AERIAL INCIDENT (DISS. OP. PIRZADA)

present Government of India.” (C.J. Pleadings, Trial of Pakistani
Prisoners of War, pp. 77, 78.)

This note was submitted to the Partition Council. On page 292 of the
Partition Proceedings it is stated:

“Pakistan’s viewpoint was, however, that both Dominions should
assume all international obligations and enjoy all mghts arising out
of treaties and agreements negotiated by the existing Government
of India or by His Majesty’s Government acting on behalf of the
Dominions overseas. The practical advantage of this course would
be that Pakistan would not have to negotiate afresh in regard to
such matters.”

9. Consequently, the Indian Independence (International Arrange-
ments) Order 1947, was promulgated by the Governor-General of (Brit-
ish) India. The said Order provided, inter alia, that rights and obligations
under international agreements having exclusive application to areas
comprised by the Dominion of India shall devolve on India and, likewise,
those having exclusive territorial application to areas comprising the
Dominion of Pakistan shall devolve upon that dominion. Besides, such
agreements to which India was a party immediately before the appointed
day were to devolve upon both India and Pakistan and if necessary be
apportioned between the two countries. Such treaties were listed in the
Partition Proceedings. This list mentioned 627 treaties.

The International Law Association Handbook, entitled The Effect of
Independence on Treaties, published by Stevens in 1965, contains the fol-
lowing statement on page 92:

“*When India became independent in 1947, a list had been
drawn up of 627 treaties, etc. binding on India. Of these, eleven
affected India, exclusively, 191 affected Pakistan and 425 were of
common interest. Professor Alexandrowicz, in his lectures at the
Hague Academy, delivered in 1961, lists a large number of treaties
made with the Indian Princes before Great Britain took over the
territory, including some made by the East India Company. Very
few of these treaties are included in the total number of 627, but
this is not necessarily significant because . . . the International
Court in the Rights to Passage Case [L. C.J. Reports 1960, p. 6]
upheld the succession of both India and British India to a treaty
between the Portuguese and the Marathas, which is not included
in the list, nor did the list include the large number of treaties
made by Princely States which subsisted until 1947. It may be that
the actual lists should be greatly increased to include India’s suc-
cession to treaties made by the pre-British sovereigns on various
parts of Indian territory.’

Thus the International Court of Justice recognized, in the Right of

61
70 AERIAL INCIDENT (DISS. OP. PIRZADA)

Passage case, that the list is not exhaustive, and upheld the succes-
sion of India and British India to a treaty not included in the list.”
(C.J. Pleadings, Trial of Pakistani Prisoners of War, pp. 84, 85.)

The list of treaties in Volume III was prepared in great haste and it did
not include all the treaties binding on India and/or Pakistan. The General
Act for the Pacific Settlement of Disputes of 1928 might have been inad-
vertently not included in the list but devolved upon India and Pakistan
and both are bound by the said Act. Reference may also be made to the
Indian Prime Minister’s statement:

“Soon after independence, India notified all states with which she
had treaty relations that she would continue to honour treaties. This
is evidenced by Prime Minister Nehru’s categorical statement in a
letter to the Prime Minister of People’s Republic of China (26 Sep-
tember 1959):

‘When the British relinquished power and India attained
freedom on [5th August, 1947, the new Government of India
inherited the treaty obligations of undivided India. They wished
to assure all countries with which the British government of
undivided India had treaties and agreements that the new Govern-
ment of India would abide by the obligations arising from
them’.” (Upendra Baxi, “Law Treaties in the Contemporary
Practice of India”, The Indian Year Book of International
Affairs 1965, pp. 171-172; The Effect of Independence on Trea-
ties, International Law Association, 1965, p. 94.)

Case of Yangtze, Decided by the Supreme Court of Pakistan,
Is Distinguishable

10. Reliance was placed by Mr. Soli Sorabjee, Attorney-General of
India, on Messrs. Yangtze (London) Ltd. v. Barlas Brothers, PLD 1961,
SC 573 (CR 2000/2, p. 15).

India cited passages from the judgment of the Pakistan Supreme Court
to show that under Clause 4 of the Indian Independence (International
Arrangements) Order, 1947, Pakistan was not successor to all kinds of
international agreements entered into by or on behalf of British India.

First, the case pertained to a foreign award given by the London Court
of Arbitration which was sought to be enforced in Pakistan under the
Arbitration (Protocol and Convention) Act, 1937.

Secondly, that the Supreme Court had held that the conditions laid
down in that Act for the enforcement of the award had not been fulfilled.

62
71 AERIAL INCIDENT (DISS. OP. PIRZADA)

The Court in the same Judgment further observed as follows:

“In matters pertaining to international arrangements, the courts
should act in aid of the executive authority and should neither say
nor do anything which might cause embarrassment to that authority
in the conduct of its international relations. Thus if the notification
contemplated under the Act had been issued, the national court
would have been bound to hold that the conditions prescribed for
treating an award as a foreign award had been fulfilled and would
not have been entitled to go behind the notification and investigate
whether reciprocal provisions did in fact also exist in the notified
country.” (C.J. Pleadings, Trial of Pakistani Prisoners of War,
p. 94.)

The Supreme Court of Pakistan was dealing with the Arbitration (Pro-
tocol and Convention) Act 1937 and made observations in the nature of
obiter dicta about the Indian Independence (International Arrangements)
Order, 1947. The matter was between private parties. In any case, dealing
with such an issue, notice ought to have been issued by the Court to the
Attorney-General under 027A R 1 of Civil Procedure Code and Order
XXIX, rule 1, of the Supreme Court Rules. In the absence of such notice,
validity of the decision of the Court is open to question. In the case of
Sherpao, PLD 1992, SC 723, it was held that non-compliance of the pro-
visions of notice renders proceedings defective.

11. In the later decision, Superintendent, Land Customs (Khyber
Agency) v. Zewar Khan, PLD 1969, SC 485, the Supreme Court, wherein
the appellant was represented by the Attorney-General (Pirzada) held as
under:

“In International Law too Pakistan was accepted and recognised
as a successor Government and the inheritor of his Majesty’s Gov-
ernment in the United Kingdom. This was made abundantly clear by
the following statement of the then Secretary of State for Common-
wealth Relations, made in the British House of Commons on the
30th June 1950:

‘It is His Majesty’s Government view that Pakistan is in inter-
national law the inheritor of the rights and duties of the old Gov-
ernment of India and of His Majesty’s Government in the United
Kingdom, in these territories and that the Durand Line is the
international frontier.’

This was followed in 1956 by a statement of Sir Anthony Eden,

the then Prime Minister of the United Kingdom to the following
effect:

‘In 1947, Pakistan came into existence as a new sovereign inde-
pendent member of the Commonwealth. The British Government
regard her as having, with full consent of the overwhelming major-
ity of the Pushto-speaking peoples concerned both in the admin-

63
72 AERIAL INCIDENT (DISS. OP. PIRZADA)

istered and non-administered areas, succeeded to the exercise of
the powers formerly exercised by the Crown in the Indian North-
West Frontier of the subcontinent.’” (The All Pakistan Legal
Decisions, 1969 (Vol. XXI), pp. 508, 509 SC.)

Both Judgments (1961 and 1969) were written by Justice Hamoodur
Rahman. In 1969 he was the Chief Justice of Pakistan. India’s contention
on the basis of the judgment of the Supreme Court of Pakistan in the
Yangtze case is untenable.

12. I am therefore of the opinion that by virtue of the Indian Inde-
pendence Act and the Indian Independence (International Arrangements)
Order of 1947, British India was divided into two independent States,
India and Pakistan, and both were successor States and that the Pacific
Settlement of International Disputes, the General Act of 1928 devolved
upon and continues to apply to India and Pakistan.

INDIA AND PAKISTAN — 1947 To 1999

Estoppel

13. In June 1947, when British India was to be partitioned and two
independent Dominions — [ndia and Pakistan — were to be established,
the British Government considered questions about judicial forums to
deal with the various problems arising out of partition and also with the
demarcation of the boundaries of the two States. The British Foreign
Office examined the issues whether the matters could be referred to the
International Court of Justice. Reference to the Court was ruled out for
the following reasons:

(a) Boundaries in such a case are not a question of international law to
which the Court is confined.

(b) The Court can only decide disputes “between Parties already recog-
nized internationally as States” (The Transfer of Power, H.M. Sta-
tionery Office, Vol. XI, No. 71, p. 135.)

Eventually it was decided to establish an Arbitral Tribunal to deal with
the problems arising out of partition. Mr. Jinnah (Pakistan) suggested
that the Chairman of the Arbitral Tribunal should be a member of the
Judicial Committee of the Privy Council. Pandit Nehru (India) suggested
that three Judges of the Federal Court of British India should constitute
the Arbitral Tribunal (ibid, p. 328). In the end there was agreement
that the Arbitral Tribunal should be composed of Sir Patrick Spens as
Chairman and two High Court Judges, one Muslim and one Hindu, as
members (ibid., p. 853).

64
73 AERIAL INCIDENT (DISS. OP. PIRZADA)

So far as demarcation of boundaries was concerned, a Tribunal con-
sisted of five members, two from India, two from Pakistan, and Sir Cyril
Radcliffe as Chairman. India and Pakistan, both, were dissatisfied with
the awards, but accepted them.

14. On 23 June 1948 an Agreement relating to air services was
signed between India and Pakistan. Article XI, paragraphs (A) and (B),
provide:

“(A) If any dispute arises between the Contracting Parties relating
to the interpretation or application of the present Agreement,
the Contracting Parties shall in the first place endeavour to
settle it by negotiation between themselves.

(B) If the Contracting Parties fail to reach a settlement by negotia-
tion,

(i) they may agree to refer the dispute for decision to an arbi-
tral tribunal appointed by agreement between them or to
some other person or body; or

(ii) if they do not so agree or if, having agreed to refer the dis-
pute to an arbitral tribunal, they cannot reach agreement
as to its composition, either Contracting Party may submit
the dispute for decision to any tribunal competent to
decide it which may hereafter be established within the
International Civil Aviation Organization or, if there is no
such tribunal, to the council of the said Organization, or
failing that, to the International Court of Justice.” (United
Nations, Treaty Series, Vol. 28, 1949, I, No. 423, p. 158.)

At that time, both were Dominions and members of the Common-
wealth, but it was agreed that the dispute could be referred to the Inter-
national Court of Justice if no forum is available.

15. In 1950, Mr. Liaquat Ali Khan, the former Prime Minister of
Pakistan urged India to refer the Canal Water Dispute to the Interna-
tional Court of Justice. He said:

“Under the Optional Clause the Government of India have agreed
to accept the jurisdiction of the International Court on the applica-
tion of countries which are not members of the Commonwealth. The
exception doubtless contemplated that there would be Common-
wealth machinery equally suited to the judicial settlement of disputes.
While such Commonwealth machinery is lacking it would be anoma-
lous to deny to a sister member of the British Commonwealth the
friendly means of judicial settlement that is offered by India to coun-
tries outside the Commonwealth.” (Letter dated 23 August 1950
from Mr. Liaquat Ali Khan to Shri Nehru.) (R. P. Anand, Compul-

65
74 AERIAL INCIDENT (DISS. OP. PIRZADA)

sory Jurisdiction of the International Court of Justice, p. 239; empha-
sis added.)

“though India admitted her Canal Water dispute with Pakistan to be
a justiciable dispute, she preferred to refer the dispute in the first
place to a tribunal consisting of two judges from India and two
judges from Pakistan. If such tribunal came to be deadlocked, she
proposed to settle those parts of the dispute which would not be
finally decided through negotiations, and failing that, to submit
them to arbitration or even to the International Court of Justice.”
(Letter dated 27 October 1950, from Mr. Nehru, Prime Minister of
India, to the Pakistan Prime Minister.) (/bid., p. 255.)

16. In 1952 when a disagreement arose between India and Pakistan
concerning the interpretation or application of the Chicago Convention,
India brought it to the ICAO Council. The matter was ultimately settled
by negotiation between the parties (The Canadian Year Book of Interna-
tional Law, 1974, p. 136).

17. India and Pakistan signed an Agreement on 23 October 1959.
Clause 8 thereof reads as follows:

“It was agreed that all outstanding boundary disputes on the East
Pakistan-India and West Pakistan-India border raised so far by
either country should be referred to an impartial tribunal consisting
of three members, for settlement and implementation of that settle-
ment by demarcation on the ground and by exchange of territorial
jurisdiction, if any. Any dispute which may have been referred to the
tribunal can be withdrawn by mutual agreement.” (The Indian Jour-
nal of International Law, Vol. I, 1960-1961, p. 137.)

18. In or about 1960 the Indus Water Dispute resulted in a Treaty
between India and Pakistan through mediation of the President of the
World Bank.

19. In 1965 a dispute arose between India and Pakistan over Rann of
Kutch. On 18 August 1965 the Prime Minister of India stated in the Lok
Sabha:

“Although we were quite sure that the boundary was already well-
settled and the only question that remained was that of demarcation,
Pakistan contested that position. Therefore, the situation had to be
resolved by negotiations and, failing that, by the verdict of an impar-
tial tribunal.” (R. P. Anand, Srudies in International Adjudication,
p. 223.)

Eventually, an International Tribunal was established. India nomi-
nated Ambassador Ales Bebler, judge of the Constitutional Court of
Yugoslavia, and Pakistan nominated Ambassador Nasrollah Entezam of
Iran and a former President of the United Nations General Assembly. As

66
75 AERIAL INCIDENT (DISS. OP. PIRZADA)

the two Governments failed to agree on the selection of the Tribunal
Chairman, the United Nations Secretary-General, at the request of the two
Governments, nominated Judge Gunnar Lagergren, President of the Court
of Appeal for Western Sweden, as Chairman (Anand, op. cit., p. 225).

In 1968 the Tribunal gave its award. India and Pakistan, though dis-
satisfied thereby, accepted the award.

20. In September 1965 there was war between India and Pakistan. The
Security Council brought about cease-fire. On 10 January 1966, India
and Pakistan signed the Tashkent Declaration in the presence of the
Soviet Premier who mediated between them.

21. On and from 4 February 1971 India suspended overflights of Paki-
stan civil aircrafts over Indian territory which disrupted the vital airlink
between West and East Pakistan. On 3 March 1971 Pakistan filed a com-
plaint against India before the Council of the International Civil Avia-
tion Organisation for the alleged breach of the 1944 Chicago Convention
on International Air Services Transit Agreement. India raised prelimi-
nary objection as to the jurisdiction of the ICAO to entertain the com-
plaint. Oral hearings took place on 29 July 1971; Palkhiwala appeared
for India and Pirzada represented Pakistan. The objection raised by India
was overruled. On or about 30 August 1971 India filed an Appeal before
this Court. Pakistan raised preliminary objection as to the jurisdiction of
the Court to entertain the Appeal. Oral hearings took place in June and
on 7 July 1972. The Court, by its Order, held that the Court had jurisdic-
tion to entertain the Appeal and that the ICAO Council was competent
to entertain Pakistan’s complaint. Before Council could go into merits,
the Parties held negotiations and the complaint was not pursued. (Appeal
Relating to the Jurisdiction of the ICAO Council, Judgment, LC.
Reports 1972, p. 46.)

22. On 11 May 1973 Pakistan filed an Application before the Court
regarding Prisoners of War under the Convention on Genocide and the
General Act for Pacific Settlement of International Disputes 1928, inter
alia, on the following grounds:

“On 21 November 1971, taking advantage of the international
situation in East Pakistan, and acting in breach of her obligations
under the United Nations Charter, the Government of India
launched direct armed attacks against Pakistan’s Eastern Province.
These armed attacks continued to mount until Pakistan was forced
to take measures in self-defence. The fighting spread to West Paki-
stan and resulted in a state of war between India and Pakistan on
3 December 1971. India notified the existence of a state of war to

Pakistan through the Government of Switzerland on 4 December
1971.

67
76 AERIAL INCIDENT (DISS. OP. PIRZADA)

On 16 December 1971, India made a cease-fire call which was
accepted by Pakistan and hostilities ceased at 14.30 hours GMT on
17 December 1971. The Security Council of the United Nations took
cognizance of the matter on 21 December 1971.

In January 1972, the over 92,000 Pakistani prisoners of war and
civilian internees, who were under Indian custody, were transferred
to Prisoner of War Camps in India.” (Application of Pakistan to the
International Court of Justice dated 11 May 1973, C.J. Pleadings,
Trial of Pakistani Prisoners of War, pp. 3, 4.)

On 24 June 1973 India, in its communication to the Court , inter alia,
pleaded:

“Attention, in this respect, is also invited to Article 1, clause (ii),
of the Simla Agreement 1972, which was signed by the President of
Pakistan and the Prime Minister of India on 2 July 1972 and, after
having been considered by representative Assemblies of the two
countries, was ratified and is in force. This clause provides ‘that the
two countries are resolved to settle their differences by peaceful
means through bilateral negotiations or by any other peaceful means
mutually agreed upon between them’ (emphasis added [in original]).
In so far as the repatriation of prisoners of war and civilian internees
is concerned, Article 6 of the Simla Agreement does provide for
negotiations between the countries concerned to settle the related
questions. The subject-matter of Pakistan's Application must, there-
fore, be considered and resolved in conformity with the provisions of
the Simla Agreement and in consultation with the parties concerned.
No bilateral or trilateral negotiations have yet taken place on the
subject-matter of Pakistan’s Application.” (Jbid., p. 149; second
emphasis added.)

In the said communication, India raised pleas, inter alia, that the
General Act of 1928 is not in force, and assuming that the Act of 1928 is
still in force, Pakistan is not a party thereto. India did not appear before
the Court, but in view of India’s communication of 24 June 1973, the
Attorney-General of Pakistan (Mr. Yahya Baktiyar) made detailed
submissions about the devolution of the General Act of 1928 on
India and Pakistan (Third Public Sittings, 26 June 1973).

Subsequently, negotiations took place between India and Pakistan and
the Application was withdrawn by Pakistan (Trial of Pakistani Prisoners
of War, Order of 15 December 1973, L. C.J. Reports 1973, p. 348).

23. On 30 May 1974, Mr. Z. A. Bhutto, the Prime Minister of Paki-
stan filed a declaration with the United Nations Secretary-General in
view of India’s objections to the 1928 Act in the case concerning Trial of
Pakistani Prisoners of War.

68
77 AERIAL INCIDENT (DISS. OP. PIRZADA)

(a) That Pakistan has been a separate party to the General Act of 1928
from the date of its Independence, i.e., 14 August 1947;

(b) In order to dispel all doubts, Pakistan notified that it continues to be
bound by the accession of British India of the General Act of 1928.

24. To counter the above declaration of Pakistan and in view of the
pleas raised by Pakistan in the Court in the case concerning Trial of
Pakistani Prisoners of War, in September 1974 India sent three commu-
nications to the United Nations Secretary-General; (i) contesting the
position taken by Pakistan in the letter of 30 May 1974, (ii) the so-called
Commonwealth reservation and (iii) India’s assertions regarding the
General Act of 1928.

The circumstances in which Pakistan left the Commonwealth in 1972
are well known. India added the words “has been a member of the Com-
monwealth of Nations” in its reservation in September 1974. This was
obviously an arbitrary and discriminatory act aimed at Pakistan.

The Simla Agreement and the Lahore Declaration

25. The Simla Agreement (2 July 1972) and the Lahore Declaration
(21 February 1999) reinforce the applicability of principles and purposes
of the United Nations Charter. Paragraph 1 of Article 1 of the Charter
makes it incumbent upon the parties to bring about by peaceful means,
and in conformity with the principles of justice and international law,
adjustment or settlement of international disputes or situations which
might lead to a breach of peace.

It must also be noticed and noted that the Lahore Declaration was
signed by India in February 1999 after the Indian communication of
18 September 1974.

The terms “any other peaceful means mutually agreed upon between
them”, in the Simla Accord, in their ordinary and natural meaning refer
to any means for peaceful settlement whether in a bilateral treaty agreed
upon before 2 July 1972 or which may have been available by agreement
after that date. Chapter II of the General Act for peaceful settlement
“already agreed upon” by both the Parties before 2 July 1972 creates
mutually binding obligations between them and the procedure under
Article 17 of the General Act of 1928 is available. India and Pakistan
have become Parties to several multilateral treaties since 2 July 1972, and
all means for peaceful settlement of disputes stated therein are binding.

The interpretation put by India on the words in the Simla Accord and
the Lahore Declaration is restrictive, narrow and unreasonable.

26. It is clear that between 1947 and 1999 India and Pakistan settled
their disputes (1) by negotiations, (ii) through mediation of third parties,
(i) through arbitral or judicial tribunals, (iv) had agreed to have access

69
78 AERIAL INCIDENT (DISS. OP. PIRZADA)

to the International Court of Justice if no other forum was available,
(v) the Parties even filed an appeal or applications before the Court. In
these circumstances, the conduct of India is covered by the doctrine of
estoppel.

A considerable weight of authority supports the view that estoppel is a
general principle of international law, resting on principles of good faith
and consistency. (Judges Alfaro and Fitzmaurice in the case concerning
Temple of Preah Vihear, I.C.J. Reports 1962, pp. 39-51, 61-65; Professor
Ian Brownlie, Principles of Public International Law, p. 646).

*

INDIA’s COMMONWEALTH RESERVATION IS OBSOLETE

27. Lord Rosebery, in a speech in Adelaide in 1884, had described the
Empire as a “Commonwealth of Nations”.

28. The term “Commonwealth” has no single fixed meaning. It is used
in two main senses: first, to denote an association of independent mem-
ber States: secondly, to include territories which are in various ways
dependent on those independent members. The Commonwealth evolved
from the British Empire, which came to be called the British Common-
wealth of Nations in the 1920s; the latter designation was also ambigu-
ous, usually (though not always) referred to the United Kingdom and the
self-governing Dominions. (See S. A. de Smith, “The United Kingdom
and Commonwealth”, Constitutional and Administrative Law, p. 649.)

29. The development of dominion status is a torturous, oft-told tale.
By 1926 the following Commonwealth countries were called self-govern-
ing dominions: Canada, Australia, New Zealand, South Africa (which
left the Commonwealth in 1961), the Irish Free State (which became
known as Eire in 1937 and seceded from the Commonwealth, under the
name of the Republic of Ireland, in 1949) and Newfoundland (which
relinquished its self-governing institutions after a financial collapse in
1933 and joined Canada as its tenth province in 1949). In the Report of
the Inter-Imperial Relations Committee (the Balfour Report) of the
Imperial Conference held in 1926, it was declared that the United King-
dom and the Dominions were:

“equal in status, in no way subordinate one to another in any aspect
of their domestic or external affairs, though united by a common
allegiance to the Crown, and freely associated as members of the
British Commonwealth of Nations” (S. A. de Smith, “The United
Kingdom and Commonwealth”, Constitutional and Administrative
Law, pp. 657, 658).

30. Some elements of inequality could be eliminated only by imperial

70
79 AERIAL INCIDENT (DISS. OP. PIRZADA)

legislation. It was necessary to pass the Statute of Westminster 1931 in
order to remove the Dominions from the definition of “colony” (Sect. 11),
to abolish the doctrine of legislative repugnancy and to exclude Dominion
Parliaments from the restrictive operation of the Colonial Laws Validity
Act 1865 (Sect. 2), to declare that Dominion Parliaments had extraterri-
torial powers (Sect. 3) and to provide that no future United Kingdom Act
was to extend or be deemed to extend to a Dominion as part of its law
unless the request and consent of the Dominion concerned were expressly
recited in the Act in question (S. A. de Smith, “The United Kingdom and
Commonwealth”, Constitutional and Administrative Law, pp. 658, 659).

Inter Se Doctrine and the Optional Clause

31. When, about a decade after the launching of the League of Nations,
the British Dominions faced the question of accepting the optional clause
in the Statute of the Permanent Court of International Justice, they
adopted a common policy with respect to disputes inter se. The latter, by
the view which prevailed, were not international disputes within the
meaning of the Statute, since the relations between the autonomous
Dominions (or between any of them and the United Kingdom) were not
international. An Imperial Conference of 1926 had thought it would then
be premature for the Dominions to accept the optional clause. By the
understanding reached, there was not to be a move in this matter by any
Dominion before discussion with the others. Canada initiated such dis-
cussion in 1929. The sequel was acceptance of the optional clause by all
the Dominions. All except the Irish Free State, however, reserved dis-
putes inter se. (See The American Journal of International Law, Vol. 51,
1957, p. 612.)

Privy Council

32. The Privy Council was the apex Court of Appeal in the Common-
wealth. An advisory opinion of the Privy Council had been sought twice
in disputes between Commonwealth members. (Re Cape Breton (1846),
5 Moo. PC 259 (annexation of Cape Breton to Nova Scotia); Re Lab-
rador Boundary Dispute (1927) 137 LT 187.)

Proposed Commonwealth Court of Appeal

33. As early as 1929, an Imperial Conference had recommended that
there be a Commonwealth tribunal. More explicit conference proposals
of 1930 looked to a plan whereby there would be, not a continuing
machinery such as a permanent court, but boards chosen by the dispu-
tant States for the adjudication of particular disputes. All of the persons

71
80 AERIAL INCIDENT (DISS. OP. PIRZADA)

composing such boards were to be from within the Commonwealth. (See
The American Journal of International Law, p. 613.)

The Commonwealth Prime Ministers’ Conference in 1962 expressed
the hope that the regular appointment of judges from other Common-
wealth countries would strengthen the Judicial Committee and emphasize
its importance as a Commonwealth link. It might have done so a genera-
tion ago, but it is obviously too late now. A proposal was made in or
about 1966 to set up a peripatetic Commonwealth Court composed of
judges from various Commonwealth countries. Its jurisdiction would be
twofold: (i) as a final Court of Appeal in certain cases from the courts of
the Commonwealth countries, and (ii) to determine justiciable disputes
between Commonwealth countries. Some countries expressed their
approval, but the majority was not interested. (See O. Hood Phillips,
Constitutional and Administrative Law, pp. 828, 829.)

India and Pakistan

34. Sir Stafford Cripps, during the debate on the Indian Independence
Bill said:

“India and Pakistan will take their places proudly in the comity of
free and independent nations of the world, strengthened, we believe
by the close ties of friendship with which they will be greeted as new
Members of the British Commonwealth of Nations; and it is, I am
sure, the hope of all of us that this membership of our Common-
wealth which they will share, will help them in the future to keep
close to one another, and that the time will come when their present
bitterness and opposition may be engulfed in the single purpose of
the progress and prosperity of all the peoples of the Indian conti-
nent, whatever their race or creed. And, in that great forward jour-
ney upon the two new members of the British Commonwealth of
Nations will embark on 15th August next, which will become an his-
toric day, we wish them ‘God speed’ and assure them that we may
ever be by their side in time of difficulty to extend a helping hand.
Their leaders who have struggled and suffered for the faith that was
in them through long and hard years, we salute now as fellow-work-
ers in the cause of world peace and progress. May the sun which is
now rising on their independence, never set upon their freedom and
prosperity.” (Liguidation of British Empire [Parliamentary Debates
on the Indian Independence ], ed. by Ashiq Hussain Batalvi, p. 287.)

On 16 July 1947, the Earl of Listowel, the Secretary State of India,
stated before the House of Lords:

72
81 AERIAL INCIDENT (DISS. OP. PIRZADA)

“Both Dominions will start their career of full independence as
partners in the British family of nations, and will share with the
other Members of the Commonwealth the advantages. The Member-
ship of the Commonwealth will impose a moral obligation to remain
in peace.” (Liquidation of British Empire, p. 348; emphasis added.)

The India (Consequential Provision) Act 1949 recognizes that India is
a Republic while remaining a member of the Commonwealth. In 1955,
Pakistan also announced its intention of becoming a Republic while
remaining a full member of the Commonwealth. The Pakistan (Conse-
quential Provision) Act 1956 made provision as regards the operation of
existing law relating to Pakistan view of this new status, and the Com-
monwealth Prime Ministers in London issued a declaration in 1955 simi-
lar to that of 1949, in which reference is made to “the member nations of
the Commonwealth”, the “Commonwealth countries” and “the United
Kingdom and other Commonwealth countries”. (See O. Hood Philips,
Constitutional and Administrative Law, 1967, pp. 806, 807.)

35. The symbo! of Commonwealth association is the Queen and Head
of the Commonwealth, rather than the Crown. The Queen has adopted a
new personal flag, initial E and Crown within a chaplet of roses, for use
where the Royal Standard (especially associated with the United King-
dom) is inappropriate.

36. There can be no more fitting words about the present Common-
wealth than those spoken by Her Majesty Queen Elizabeth IT in a Christ-
mas broadcast from New Zealand in 1953:

“The Commonwealth bears no resemblance to the empires of the
past. It is an entirely new conception built on the highest qualities of
the spirit of man: friendship, loyalty and the desire for freedom and
peace.” (Commonwealth Yearbook 1987, p. 5.)

37. In the pamphlet “Britain and the Commonwealth” published in 1997
with a foreword by Tony Blair, the British Prime Minister, it is observed that:

“The Commonwealth has changed dramatically since the 1931
Statute of Westminster. A club of self-governing British Dominions
grouped around Britain has become a modern association of inde-
pendent equals and a forum for all its members to tackle challenges
and problems together. These include the need to promote sustain-
able economic and social development; to alleviate poverty; to pro-
vide universal access to education; to protect the environment; to
combat criminal activities such as drug trafficking and money laun-
dering; to fight communicable diseases; and to support the United
Nations and other international institutions in the search for peace
and stability in the world.”

38. Without any disrespect to the Commonwealth, reference may be
made to its graphic description by S. A. de Smith:

73
82 AERIAL INCIDENT (DISS. OP. PIRZADA)

“Over-enthusiastic descriptions of the Commonwealth — ‘a fam-
ily of like-minded nations, speaking the same political language and
voluntarily co-operating on matters of common concern . . .” have
led to a reaction. Nowadays the Commonwealth is apt to be dis-
missed as a gigantic farce, as the emperor who had no clothes, as the
disembodied grin on the face of the Cheshire cat.” (S. A. de Smith,
Constitutional and Administrative Law, p. 667.)

39. The circumstances in which some of the countries have retained
Commonwealth reservation are distinguishable.

40. On 18 September 1974, India’s declaration excluded “disputes with
the Government of any state which is or has been a Member of Common-
wealth of Nations”. India’s declaration prior to 1974 excluded:

“disputes with the Government of any country which on the date of
this Declaration is a member of the Commonwealth of Nations, all
of which disputes shall be settled in such manner as the parties have
agreed or shall agree”.

In the context and circumstances, the words “has been a Member of
the Commonwealth of Nations” were added on 18 September 1974 to
exclude disputes with Pakistan only, as (i) Pakistan had left the Com-
monwealth in or about 1972 in the circumstances well known, and (ii) in
the Trial of Pakistani Prisoners of War case in 1973, vital issues had been
raised by Pakistan in its Application against India before the Court. At
that time, dissociation of Eire and South Africa from the Commonwealth
was almost a past and closed matter.

“Nor was India averse in principle in 1949 to the proposal that
there should be recourse to this Court in connection with the treat-
ment by South Africa, another Commonwealth country at that time,
of Indians in that territory.” (CR 2000/1, p. 35 (Lauterpacht).)

Further in 1948 and 1950, India had agreed that access to the Interna-
tional Court of Justice could be had if no other forum is available. As
stated earlier, India is estopped from invoking the Commonwealth reser-
vation. The reservation of India, purporting to exclude Pakistan and
Pakistan only, is per se discriminatory, arbitrary and invalid.

41. R. P. Anand observes in his book Compulsory Jurisdiction of the
International Court of Justice:

“Probably this reservation, which was originally intended to
emphasize the absence of an international element in the relations of
the members of the Commonwealth, is now obsolete and in default
of any corresponding machinery within the Commonwealth, pro-
duces results contrary to the purposes which inspired it.” (P. 249.)

74
83

AERIAL INCIDENT (DISS. OP. PIRZADA)

42. I therefore endorse the views expressed by Judge Ago in the Nauru

case in 1992:

“It is therefore most likely that it [the United Kingdom] would
not, by itself, have raised insurmountable obstacles. Particularly
since the clause excluding from the acceptance of the compulsory
jurisdiction of the International Court of Justice disputes with States
Members of the Commonwealth — a clause originally inserted in the
declaration in anticipation of the establishment of a special court for
the Commonwealth — could easily have been regarded as obsolete,
since that expectation has never been fulfilled.” (Certain Phosphate
Lands in Nauru (Nauru v. Australia), Preliminary Objections, Judg-
ment, C.J. Reports 1992, p. 327, para. 5.)

%

COMMONWEALTH RESERVATION Is SEVERABLE FROM THE INDIAN
DECLARATION OF SEPTEMBER 1974

43. In the Norwegian Loans case, Sir Hersch Lauterpacht concluded

that “the automatic reservation was invalid and could not be separated
from the Acceptance as such”.

However, the Judge propounded the doctrine of severability and

observed:

75

“That general principle of law is that it is legitimate — and per-
haps obligatory — to sever an invalid condition from the rest of the
instrument and to treat the latter as valid provided that having
regard to the intention of the parties and the nature of the instru-
ment the condition in question does not constitute an essential part
of the instrument. Utile non debet per inutile vitiari The same
applies also to provisions and reservations relating to the jurisdiction
of the Court.” (Certain Norwegian Loans, Judgment, L C.J. Reports
1957, pp. 56, 57.)

44. In the Interhandel case President Klaestad observed:

“The question of a similar French reservation was discussed in
one Separate and two Dissenting Opinions appended to the Judg-
ment in the Norwegian Loans case. But the Court did not consider
and decide this question and was not in a position to do so, since the
question of the validity of the reservation was not in dispute between
the Parties, who had not laid it before the Court and had not argued
it.” Uaterhandel, Preliminary Objections, Judgment, 1 C.J. Reports
1959, p. 75.)

“These considerations have led me to the conclusion that the
Court, both by its Statute and by the Charter, is prevented from
acting upon that part of the Reservation which is in conflict with
84 AERIAL INCIDENT (DISS. OP. PIRZADA)

Article 36, paragraph 6, of the Statute, but that this circumstance
does not necessarily imply that it is impossible for the Court to give
effect to the other parts of the Declaration of Acceptance which are
in conformity with the Statute. Part (a) of the Fourth Preliminary
Objection should therefore in my view be rejected.” ({nterhandel,
Preliminary Objections, Judgment, 1 C.J. Reports 1959, p. 78.)

45. As K. R. Simmonds has summed up:

“Both the Judges, Judge Klaestad and Judge Armand-Ugon, seem
to have decided that the automatic reservation was only a secondary
or an accessory stipulation to a basically valid acceptance of the
Court’s jurisdiction under the Optional Clause; the jurisdiction of
the Court would be sufficiently upheld by treating the reservation as
inoperative and severable from the document upon which the Court
must rely.” (Footnote omitted.) (K. R. Simmonds, “The Interhandel
Case”, The International and Comparative Law Quarterly, Vol. 10,
1961, p. 526.)

46. Reliance was placed by India on the decision of the Supreme
Court in RMDC v. India 1957 SCR 930 (CR 2000/2, p. 14 (Sorabjee)). In
that case, the Supreme Court considered the doctrine of severability and
laid down as many as seven principles. But on the application of the said
principles it was held that the impugned provisions were severable.

47. In the subsequent case, Harakchand v. Union of India, it was held:

“The matter is clearly put in Cooley on Constitution Limitations,
8th edn. at p. 360:

‘It would be inconsistent with all just principles of constitu-
tional law to adjudge these enactments void because they are asso-
ciated in the same Act, but not connected with or dependent on
others which are unconstitutional. Where, therefore, a part of a
statute is unconstitutional, that fact does not authorise the courts
to declare the remainder void also, unless all the provisions are
connected in subject-matter, depending on each other, operating
together for the same purpose, or otherwise so connected together
in meaning, that it cannot be presumed the legislature would have
passed the one without the other.’

Applying the test to the present case we are of opinion that the
provisions held to be invalid are not inextricably bound up with the
remaining provisions of the Act.” (AIR 1970 Supreme Court 1453
(V 57C 308).)

48. Article 44 of the Vienna Convention on the Law of Treaties
recognizes separability of clauses in the Treaty.

76
85 AERIAL INCIDENT (DISS. OP. PIRZADA)

49. T. O. Elias, in his book The Modern Law of Treaties, expresses the
view that “only the clauses affected by an alleged ground of invalidity, if
distinct and separable, and not an essential basis of the treaty, may be
eliminated, the remainder being kept in force” (p. 140).

50. In the cases of Belios v. Switzerland (1988) (ECHR Series A,
No. 132) and Loizidou v. Turkey (1995) (ECHR Series A, No. 310), the
European Court of Human Rights treated the objectionable reservation
as severable.

51. In the case concerning Fisheries Jurisdiction (Spain v. Canada),
Judge Bedjaoui in his dissenting opinion observed that:

“And treaty law, as codified in 1969, enshrines in Article 44 of the
Vienna Convention — admittedly with certain exceptions — the
principle of separability of the various provisions contained in a
treaty. I really cannot see why a declaration should wholly escape
this principle.” (Fisheries Jurisdiction (Spain v. Canada), Jurisdic-
tion of the Court, Judgment, 1 C.J. Reports 1998, dissenting opinion
of Judge Bedjaoui, p. 539, para. 60.)

“This issue has in fact been raised in a number of cases, including
the Norwegian Loans and Interhandel cases, and some judges have
evoked and accepted the principle of separability (cf. Certain Nor-
wegian Loans, Judgment, 1 C.J. Reports 1957, pp. 55-59; Interhan-
del, Preliminary Objections, Judgment, I.C.J. Reports 1959, pp. 57,
77-78, 116-117.)” Ubid., pp. 539-540, para. 61.)

52. Having regard to recognized principles of the doctrine of severabil-
ity, clause (2), “disputes with the government of any State which is or has
been a Member of the Commonwealth of Nations” can be separated
from the rest in the declaration of India of 18 September 1974.

The “Commonwealth members reservation” is not so central as to con-
stitute “an essential basis of the consent of India” to be bound by its dec-
laration under the optional clause. It is not made in good faith. It serves
no rational or legitimate purpose, as there exists no separate procedure
for the compulsory jurisdiction of disputes between Commonwealth coun-
tries. It is purposeless and of no legal effect. Hence its severance does not
affect the validity of rest of India’s declaration under Article 36, para-
graph 2, of the Statute.

*

No VALID DENUNCIATION BY INDIA OF THE GENERAL ACT OF 1928

53. In the communication of 18 September 1974 India asserted:

(a) the Government of India never regarded themselves as bound by the
General Act (of 1928) since its Independence by succession or
otherwise:

77
86 AERIAL INCIDENT (DISS. OP. PIRZADA)

(b) accordingly, India has never been and is not a party to the General
Act of 1928 since its Independence.

54. The said Communication was sent by India to counter the Com-
munication of Pakistan of 30 May 1974 whereby Pakistan expressed its
intention to be bound by the General Act. Such plea had already been
raised by Pakistan before the Court in the case Trial of Pakistani Pris-
oners of War of 1973.

Pakistan has rightly urged about the Indian Communication:

“The first is that it is declaratory — and declaratory only. It is a
statement made in 1974 that as from an event in 1947 — that is to
say, 27 years previously, India’s independence — India was not a
party to the General Act ‘it is not and never has been’.

The second point follows closely from the first. It is that India’s
concern to make the position absolutely clear ‘. .. so that there is no
doubt in any quarter’, was merely a statement of its own view of the
legal position. It was a subjective statement which might or might
not have had objective validity (though, in so far as relevant, Paki-
stan says that it had no objective validity). Moreover, it was not a
denunciation of the General Act — and this was so for two reasons.
First, in India’s view there was no General Act to denounce. Second,
even if there was, India did not formally denounce it in the manner
provided for in Article 45 of the General Act . .. Consistent with the
logic of its position, India did not use words of denunciation because
that would have implied that India regarded itself as committed to
the General Act at the time of the denunciation, which it denied.
India could have done, if it had wished to denounce the General Act,
it could have done as both France and Britain did and denounced
the General Act formally, but it chose not to do so.” (CR 2000/1,
p. 54 (Lauterpacht).)

55. The assertions made by India in the said Communication are erro-
neous, misconceived and illegal. The said Communication cannot be
deemed to be a denunciation. There is no material before the Court that
any State party to the General Act treated India’s Communication as
denunciation. The Communication does not comply with the provisions
of Article 45 of the General Act. In the joint dissenting opinion in the
case of Nuclear Tests, dated 20 December 1974, reference was made to
India’s letter of 24 June 1973 (mentioned in paragraph 22 above) and
Pakistan’s declaration, but no notice was taken of India’s Communica-
tion of 18 September 1974:

“In the case concerning Trial of Pakistani Prisoners of War, by a
letter of 24 June 1973 India informed the Court of its view that the
1928 Act had ceased to be a treaty in force upon the disappearance

78
87

AERIAL INCIDENT (DISS. OP. PIRZADA)

of the organs of the League of Nations. Pakistan, however, expressed
a contrary view and has since addressed to the Secretary-General a
letter from the Prime Minister of Pakistan affirming that she consid-
ers the Act as continuing in force. Again, although the United King-
dom, in a letter of 6 February 1974, referred to doubts having been
raised as to the continued legal force of the Act and notified the Sec-
retary-General of its denunciation of the Act in conformity with the
provisions of paragraph 2 of Article 45, it did so in terms which do
not prejudge the question of the continuance in force of the Act.

Moreover, it is axiomatic that the termination of a multilateral
treaty requires the express or tacit consent of all the parties, a
requirement which is manifestly not fulfilled in the present instance.”
(Nuclear Tests (Australia v. France), Judgment, LC.J. Reports
1974, p. 344, para. 70.)

Reference may also be made to the practice of the Secretary-General of

the United Nations with regard to multilateral treaties:

“The International Law Commission in 1966 described this prac-
tice as follows:

‘In the absence of any clause on reservations in agreements con-
cluded after the General Assembly resolution on reservations to
multilateral conventions, the Secretary-General adheres to the
provisions of that resolution and communicates to the States con-
cerned the text of the reservation accompanying an instrument of
ratification or accession without passing on the legal effect of such
documents, and “leaving it to each State to draw legal conse-
quences from such communications”. He transmits the observa-
tions received on reservations to the States concerned, also with-
out comment. A general table is kept up to date for each
convention, showing the reservations made and the observations
transmitted thereon by the States concerned. A State which has
deposited an instrument accompanied by reservations is counted
among the parties required for the entry into force of the agree-
ment.’ (Official Records, Twenty-first Session, Supplement No. 9
(A/6309/Rev.D, p. 37.)° (LC J. Pleadings, Trial of Pakistani
Prisoners of War, pp. 87, 88.)

56. The Government of India must have known the notifications of

France and the United Kingdom. The language of the notifications was
clear and categorical and specific mention therein was made about denun-
ciation. The omission thereof from the Indian Communication was not
cogently and plausibly explained by India.

Professor Rosenne states that “where the right of denunciation is

reserved, the State concerned must take a positive step to exercise it”
(Shabtai Rosenne, The Law and Practice of the International Court of
Justice, Vol. II, p. 82).

79
88

AERIAL INCIDENT (DISS. OP. PIRZADA)

57. Further, the applicable rule is, as approved by the Court in the

North Sea Continental Shelf case, when an agreement or other instru-
ment itself provides for the way in which a given thing is to be done, it
must be done in that way or not al all (C.J. Reports 1969, para. 28).

58. Mere affirmation by India that it was not bound by the General

Act, which is denied by Pakistan, is unilateral and its validity cannot be
determined by the Court at the preliminary stage. Reference may be
made to the finding of the Court in the Appeal by India against Pakistan,
re: ICAO, which is res judicata.

“The Court considers however, that for precisely the same order
of reason as has already been noticed in the case of its own jurisdic-
tion in the present case, a mere unilateral affirmation of these con-
tentions — contested by the other party — cannot be utilized so as
to negative the Council’s jurisdiction. The point is not that these
contentions are necessarily wrong but that their validity has not yet
been determined. Since therefore the Parties are in disagreement as
to whether the Treaties ever were (validly) suspended or replaced by
something else; as to whether they are in force between the Parties
or not; and as to whether India’s action in relation to Pakistan over-
flights was such as not to involve the Treaties, but to be justifiable
aliter et aliunde; — these very questions are in issue before the
Council, and no conclusions as to jurisdiction can be drawn from
them, at least at this stage, so as to exclude ipso facto and a priori
the competence of the Council.” (Appeal Relating to the Jurisdiction
of the ICAO Council, Judgment, L C.J. Reports 1972, p. 64, para. 31.)

59. J am therefore of the opinion that the General Act of 1928 has not

been validly denounced by India and it continues to be bound by the said

Act.

EFFECT OF THE GENERAL ACT OF 1928 ON INDIA’S RESERVATION

60. The 1928 Act contains a strict code of rules regulating the making

of reservations. This aspect has been dealt with in paragraph 82 of the
joint dissenting opinion in the Nuclear Tests case:

80

“In the present instance, this objection is reinforced by the fact
that the 1928 Act contains a strict code of rules regulating the
making of reservations, whereas no such rules govern the making of
reservations to acceptances of the Court’s jurisdiction under the
optional clause. These rules, which are to be found in Articles 39, 40,
41, 43 and 45 of the Act, impose restrictions, inter alia, on the kinds
89

AERIAL INCIDENT (DISS. OP. PIRZADA)

of reservations that are admissible and the times at which they may
be made and at which they will take effect. In addition, a State
accepting jurisdiction under the optional clause may fix for itself the
period for which its declaration is to run and may even make it ter-
minable at any time by giving notice, whereas Article 45 (1) of the
Act prescribes that the Act is to remain in force for successive fixed
periods of five years unless denounced at least six months before the
expiry of the current period. That the framers of the 1928 Act delib-
erately differentiated its régime in regard to reservations from that of
the optional clause is clear; for the Assembly of the League, when
adopting the Act, simultaneously in another resolution drew the
attention of States to the wide possibilities of limiting the extent of
commitments under the optional clause ‘both as regards duration
and as regards scope’. Consequently, to admit that reservations
made by a State under the uncontrolled and extremely flexible sys-
tem of the optional clause may automatically modify the conditions
under which it accepted jurisdiction under the 1928 Act would run
directly counter to the strict system of reservations deliberately pro-
vided for in the Act.” (Nuclear Tests (Australia v. France), Judg-
ment, LC.J. Reports 1974, p. 349, para. 82.)

1. The reservations made by India to Article 17 of the General Act

are prohibited by that Act and are without legal effect because the opera-
tion of Article 17 of the General Act is subject to Article 39.

81

Article 39 provides:

“J. In addition to the power given in the preceding article, a
Party, in acceding to the present General Act, may make his accept-
ance conditional upon the reservations exhaustively enumerated in
the following paragraph. These reservations must be indicated at the
time of accession.

2. These reservations may be such as to exclude from the pro-
cedure described in the present Act:

(a) disputes arising out of facts prior to the accession either of the
Party making the reservation of or any other Party with whom
the said Party may have a dispute;

{b) disputes concerning questions which by international law are
solely within the domestic jurisdiction of States;

(c) disputes concerning particular cases or clearly specified subject-
matters, such as territorial status, or disputes falling within
clearly defined categories.

3. If one of the parties to a dispute has made a reservation, the
other parties may enforce the same reservation in regard to that
Party.
90 AERIAL INCIDENT (DISS. OP. PIRZADA)

4. In the case of Parties who have acceded to the provisions of the
present General Act relating to judicial settlement or to arbitration,
such reservations as they may have made shall, unless otherwise
expressly stated, be deemed not to apply to the procedure of con-
ciliation.”

The reservations made by India do not fall under the permissible
reservations exhaustively set out in Article 39 of the General Act.

62. I would also draw the attention to Article 41 of the General Act
which reads as follows:

“Disputes relating to the interpretation or application of the
present General Act, including those concerning the classification
of disputes and the scope of reservations, shall be submitted to the
Permanent Court of International Justice.”

This jurisdiction is saved to the present Court by virtue of Article 37 of
the Statute. Consequently, since questions of interpretation and applica-
tion of the General Act have arisen, including those concerning the scope
of reservations and their admissibility, the International Court of Justice
has jurisdiction to determine the matter.

63. The Court has jurisdiction under Article 17 of the General Act,
notwithstanding India’s reservation as was held by the Court in the
Appeal relating to the Jurisdiction of the ICAO Council, Judgment, I. CJ.
Reports 1972, p. 53 and, in view of the observations made in this behalf in
the joint dissenting opinion in the case concerning Nuclear Tests (Australia
v. France), LC.J. Reports 1974, p. 253, paras. 91, 94, 95 and 97.

64. In any case, there is lack of good faith on the part of India. In the
case of Cameroon v. Nigeria, the Court has set out the principle of good
faith:

“The Court observes that the principle of good faith is a well-
established principle of international law. It is set forth in Article 2,
paragraph 2, of the Charter of the United Nations; it is also embod-
ied in Article 26 of the Vienna Convention on the Law of Treaties of
23 May 1969.” (Land and Maritime Boundary between Cameroon
and Nigeria, Preliminary Objections, Judgment, C.J. Reports 1998,
p. 296, para. 38.)

65. In view of these considerations, 1 am of the opinion that the Court
is competent to exercise jurisdiction under Articles 17, 39 and 41 of the
General Act, read with Article 36, paragraph 1, and Article 37 of the
Statute.

Without prejudice to the above, the following observations may be
made.

82
91

AERIAL INCIDENT (DISS. OP. PIRZADA)

RESERVATIONS
General Observations

66. Some general remarks may be made as to the reservations. The

observations made by two distinguished former Presidents of the Court
may be reproduced.

83

Dr. Nagendra Singh (India):

“Over the years however, States have come to attach more and
more exceptions and reservations and exclusions to their declara-
tions of acceptance until today the declaration of India, for example,
contains eleven separate reservations one of which is subdivided into
five subsections .. .

Yet when such an acceptance is so whittled away, or hedged
around with reservations and exclusions, that the actual kernel of
jurisdiction remaining is minimal, the effect of such a gesture can
hardly be regarded as encouraging . . . the apparent simplicity of the
optional clause, a simplicity which appears to have been intended by
its creators, has disappeared under the shadow of a thicket of over-
lapping and interconnecting reservations, making the task of the
Court based on optional clause jurisdiction in some cases an
extremely difficult one.” (Judge Nagendra Singh, The Role and
Record of the International Court of Justice, pp. 19, 20.)

Sir Muhammad Zafrulla Khan (Pakistan):

“In other words, and this is the point which it is worth stressing,
as the composition of the United Nations has become wider, the idea
of compulsory judicial settlement, which was favoured by so many
of the States gathered at San Francisco in 1945, has also found
increased acceptance, but at a markedly slower rate. The system of
compulsory judicial settlement was of course not built in as an inte-
gral part of the United Nations peace-keeping machine; but it is to
be feared that widespread hesitation in the acceptance of that system
may betray certain reserve with regard to the general principle of
judicial settlement of disputes, which, as we have seen, was built into
the United Nations system.

Another discouraging tendency, the seeds of which were sown in
1946, is that of depositing declarations of acceptance of the Court’s
compulsory jurisdiction subject to reservations. Reservations of this
kind have been before the Court on more than one occasion, and
have been the subject of severe criticism. Nevertheless, although in
recent years there has been some improvement in this respect, there
are still deposited with the Secretary-General, and not withdrawn,
declarations of this kind which, as recognitions of jurisdiction, are
no more than the shadow without the substance.” (/hid., p. 294.)
92

AERIAL INCIDENT (DISS. OP. PIRZADA)

In view of the observations aforesaid, validity of India’s reservations is
open to question.

ARTICLE 36, PARAGRAPH 2, OF THE STATUTE OF THE COURT

AND THE INDIAN RESERVATION

67. Pakistan has tried to establish that a reservation which is not per-
missible under Article 36, paragraph 3, of the Statute has no legal effect
when objection is taken to it by the applicant State. Such a reservation
has been described as u/tra vires of Article 36 of the Statute or an extra-
statutory reservation.

68. During the oral submissions Pakistan pleaded:

“Ca)

.… the Commonwealth reservation which India claims to invoke,
lies outside the range of reservations which are permitted by
Article 36, paragraph 3, of the Statute. The language of this
paragraph is clear. Declarations shall be made either uncondi-
tionally or upon two possible conditions: reciprocity or for a
certain time. I shall refer to reservations which fall outside the
permitted scope as ‘extra-statutory’. I shall submit that an
extra-statutory reservation made by a defendant State may be
applied by the Court against a plaintiff State only if there is
something in the case which allows the Court to conclude, and
I emphasize to conclude, that the plaintiff has accepted the
reservation. Such acceptance can be inferred in two situations.
One is where the plaintiff State has itself made the same or a
comparable reservation. The other is when the plaintiff, being
confronted by the invocation of the reservation by the defend-
ant State, has shown itself willing to join issue on the interpre-
tation of the content of the reservation, without challenging its
opposability to itself. But if the plaintiff challenges the appli-
cability of the reservation, and I emphasize this, then the
Court must decide, by reference to its content and the circum-
stances, whether it is applicable or opposable as against the
plaintiff.” (CR 2000/1, pp. 17-18 (Munshi).)

“The obvious answer — an answer Pakistan is now challenging —
is that the State practice has modified the express terms of Article 36,
paragraph 3, and people generally have come to believe that any
kind of reservation is permissible with the possible exception, per-
haps, of reservations which seek to deprive the Court of the right to
determine questions relating to its own jurisdiction — the so-called
automatic reservations.

The first comment to be made on this is that the number of States

84
93

AERIAL INCIDENT (DISS. OP. PIRZADA)

concerned is limited. One hundred and eighty-five States are parties
to the Statute of the Court. Sixty States are parties to the optional
clause. Of these, 23 have signed without any extra-statutory reserva-
tions. Of the 37 who have signed with reservations that fall outside
the range of Article 36, paragraph 3, 14 have made these reserva-
tions relating either to matters of domestic jurisdiction, which hardly
amounts to a reservation in the real sense, or have excluded disputes
for which other means of settlement exist. So the number of States
with real extra-statutory reservations seems to amount to no more
than 23 (the same number as those who have not made extra-statu-
tory reservations). Those 23 represent only about 38 per cent of the
signatories of the parties to the Statute. It would not seem proper,
therefore, to allow so unrepresentative a number of States to have
the power of amending the clear text of Article 36, paragraph 3, of
the Statute.” (CR 2000/1, p. 21 (Munshi).)

69. Pakistan’s pleas may be examined in the context of the Judgments

of the Court. In the recent case concerning Fisheries Jurisdiction (Spain
v. Canada), the Court gave effect to a Canadian reservation to the
optional clause relating to fisheries conservation and management
matters. That reservation apparently fell outside the ambit of reserva-
tions permitted by Article 36, paragraph 3. The Court described Spain’s
position regarding the relevant reservation as follows:

“Spain appears at times to contend that Canada’s reservation is
invalid or inoperative by reason of incompatibility with the Court’s
Statute, the Charter of the United Nations and with international
law. However, Spain’s position mainly appears to be that these
claimed incompatibilities require an interpretation to be given to para-
graph 2 (d) of the declaration different from that advanced by
Canada.” (Fisheries Jurisdiction (Spain v. Canada), Jurisdiction of
the Court, Judgment, 1 C.J. Reports 1998, p. 451, para. 40.)

Having referred to the Spanish arguments, which showed that Spain’s

main dispute with Canada related to the interpretation of the reservation,
the Court stated:

85

“Accordingly, the Court concludes that Spain contends that the
‘interpretation’ of paragraph 2 {d) of its declaration sought for by
Canada would not only be an anti-statutory interpretation, but also
an anti-Charter interpretation and an anti-general international law
interpretation, and thus should not be accepted. The issue for the
Court is consequently to determine whether the meaning to be
accorded to the Canadian reservation allows the Court to declare
94 AERIAL INCIDENT (DISS. GP. PIRZADA)

that it has jurisdiction to adjudicate upon the dispute brought before
it by Spain’s Application.” (LC.J. Reports 1998, pp. 451-452,
para. 41.)

70. The Court therefore did not examine the validity or applicability
of the Canadian reservation by noting that both States recognized “a
wide liberty in formulating their declarations”.

In the case concerning Certain Phosphate Lands in Nauru (Nauru
v. Australia) (Preliminary Objections, Judgment, LC.J. Reports 1992,
p. 240), Australia, as defendant, invoked the terms of its reservation
excluding disputes “in regard to which the parties thereto have agreed or
shall agree to have recourse to some other method of peaceful settle-
ment”. That was a reservation evidently outside the terms of Article 36,
paragraph 3. The Court rejected the argument on the ground that no
relevant alternative existed. The Court noted that Nauru’s declaration
also contained a similar reservation and thus assumed willingness on the
part of the two countries to accept and give effect to the reservation.

71. In the Nicaragua case, the Court merely interpreted the second
type of condition permitted under Article 36, paragraph 3, 1.e. “for a
certain time”. It stated:

“In particular, it [a declarant State] may limit its effect to disputes
arising after a certain date; or it may specify how long the declara-
tion itself shall remain in force, or what notice (if any) will be
required to terminate it.” (Military and Paramilitary Activities in
and against Nicaragua (Nicaragua v. United States of America),
Jurisdiction and Admissibility, Judgment, 1 C.J. Reports 1984, p. 418,
para. 59.)

The Court, in explaining the kind of reservations that may be made,
limited itself to examples which fall clearly within the range permitted by
Article 36, paragraph 3.

72. Reference can also be made, in this context, to the decisions of the
Court in the cases of Certain Norwegian Loans and the Interhandel. The
validity or applicability of the automatic reservation was not adjudicated
upon. In the words of Professor lan Brownlie:

“In principle this form of reservation is incompatible with the
Statute of the Court, since it contradicts the power of the Court to
determine its own jurisdiction and is not a genuine acceptance of
jurisdiction ante hoc. (Footnote: The Court has avoided the issue
when it has been raised, as in the Case of Certain Norwegian Loans,
ICJ Reports (1957), 9; and the Interhandel case, ibid. (1959), 6.
However, a number of judges have held the reservation to be illegal;
see ICJ Reports (1957), 42ff. (Lauterpacht), 68-70 (Guerrero);
ibid. (1959), 55-9 (Spender), 76-8 (Klaestad), 92-4 (Armand-Ugon),
97ff.)” (Professor Ian Brownlie, Principles of Public International
Law, 5th ed., p. 723.)

73. The comments of Professor Rosenne may also be mentioned:

86
95

AERIAL INCIDENT (DISS. OP. PIRZADA)

“The Norwegian Loans, Interhandel and Right of Passage (Pre-
liminary Objections) cases are three principal instances of judicial
discussion of the validity of a reservation. In each of those instances
it was argued that a particular reservation was incompatible with the
optional clause, so that the whole declaration was ineffective to
establish the compulsory jurisdiction. Although the parties argued
the cases on the basis of the compatibility of the reservation with the
system of the compulsory jurisdiction, the Court did not place itself
on the same basis.

This leads to the conclusion that if, in principle and in practice,
reservations other than those envisaged in Article 36, paragraph 3,
of the Statute are not in themselves inadmissible, the validity of any
specific reservation is a matter to be decided in each case.” (Shabtai
Rosenne, The Law and Practice of the International Court, 1920-
1996, Vol. IL, Jurisdiction, pp. 770, 771.)

74. Pakistan’s contentions as to inapplicability and/or lack of oppos-

ability to Pakistan of India’s Commonwealth reservation are not incon-
sistent with the decisions of the Court involving anti-statutory reserva-
tions. Moreover, views expressed by some of the Judges of the Court
in their opinions in the Fisheries Jurisdiction case (reproduced hereafter
in paragraphs 89-91) support the contention of Pakistan. Reference may
also be made to the following:

87

“The expectation was that a general system of compulsory juris-
diction would be generated as declarations multiplied. The concep-
tion was sound enough, but the conditions in which the system has
functioned have reduced its effectiveness. The negative factors are
generally the lack of confidence in international adjudication on the
part of governments, the practice accepted by the Court, of making
declarations, subject to various reservations and conditions, fre-
quently arbitrary in extent, and ambiguous in form, and the tactical
advantages of staying out of the system.” (Professor Ian Brownlie,
Principles of Public International Law, p. 721.)

R. P. Anand, the well-known Indian writer, states:

“As we have said earlier, the Optional Clause does not stand by
itself. It is an integral part of the Statute and adherence to the
Optional Clause means adherence to the whole of the Statute. It
does not appear to be open to states in their unilateral declarations
to make their acceptance of jurisdiction conditional upon non-appli-
cation of constitutional provisions of the Court’s Statute. The Court
is required, both by Article 92 of the Charter and Article 1 of the
Statute, to function in accordance with the Statute. Indeed, the old
Court, even though it was not bound by such an express injunction
to observe the Statute, held in the Free Zones case that it had no
power to depart from the terms of the Statute on the proposal of the
96

AERIAL INCIDENT (DISS. OP. PIRZADA)

parties to a case. The Optional Clause, therefore, although it leaves
to an individual state large discretion as to the terms on which it
accepts the compulsory jurisdiction, does not permit a state to make
a declaration which is incompatible with the fixed constitutional
provisions of the Court’s Statute.” (R. P. Anand, Compulsory Juris-
diction of the International Court of Justice, p. 189.)

Declarations

75. In the case concerning Military and Paramilitary Activities in and

against Nicaragua (Nicaragua v. United States of America), the Court
held that the declarations of acceptance of the compulsory jurisdiction of
the Court are facultative, unilateral engagements and a State is either free
to do so unconditionally or to qualify it with conditions or reservations.
The Court also held that in fact, the declarations, even though they are
unilateral acts, establish a series of bilateral engagements with other
States and in the establishment of this network of engagements, which
constitutes the optional clause system, the principle of good faith plays
an important role. Paragraphs 59 and 60 of the Judgment are to be read
together.

“One of the basic principles governing the creation and perform-
ance of legal obligations, whatever their source, is the principle of
good faith. Trust and confidence are inherent in international co-op-
eration, in particular in an age when this co-operation in many fields
is becoming increasingly essential. Just as the very rule of pacta sunt
servanda in the law of treaties is based on good faith, so also is the
binding character of an international obligation assumed by uni-
lateral declaration. Thus interested States may take cognizance of
unilateral declarations and place confidence in them, and are entitled
to require that the obligation thus created be respected.” (Military
and Paramilitary Activities in and against Nicaragua (Nicaragua
v. United States of America), Jurisdiction and Admissibility, Judg-
ment, LC.J. Reports 1984, p. 418, para. 60.)

Rule of Interpretation

76. An interpretation which leads to something unreasonable is con-

trary to the rule laid down by the Permanent Court and this Court:

88

“By the Permanent Court in the Polish Postal Service in Danzig
(P.C.LJS., Series B., No. 11, p. 39)

‘It is a cardinal principle of interpretation that words must be
interpreted in the sense which they would normally have in their
context, unless such interpretation would lead to something
unreasonable or absurd.’
97 AERIAL INCIDENT (DISS. OP. PIRZADA)

This rule was approved in the Advisory Opinion of this Court:
(Competence of the General Assembly for the Admission of a State
to the United Nations, L C.J. Reports 1950, at page 8.” (Certain Nor-
wegian Loans, Judgment, 1.C.J. Reports 1957, p. 95.))

77. 1 am therefore of the opinion that the principle of good faith is
lacking in India’s declaration and that the interpretation put by India on
its reservation is unreasonable.

CHARTER OF THE UNITED NATIONS

78. Pakistan in its Memorial invoked the jurisdiction of the Court
on the basis of Article 36, paragraph 1, of the Statute of the Court read
with Article 1, paragraph I, Article 2, paragraphs 3 and 4: Article 33,
Article 36, paragraph 3, and Article 92 of the United Nations Charter.

79. The Preamble of the Charter was referred to and relied upon by
Judge ad hoc Ajibola in his separate opinion in the Genocide case:

“The pioneering Member States that met in San Francisco to
draft the United Nations Charter devoted a great deal of effort to
ensuring that peace, security, justice and the pacific settlement of dis-
putes would be ensured and thoroughly incorporated into the Char-
ter. Hence they spelt out, in clear terms, some of their goals and
aspirations to ensure the supremacy of international law, peace,
security and justice among all nations.” (Application of the Conven-
tion on the Prevention and Punishment of the Crime of Genocide,
Provisional Measures, Order of 13 September 1993, I C.J. Reports
1993, p. 391.)

80. Judge Weeramantry dealt with the purposes of the United Nations
in his separate opinion in the Maritime Delimitation case:

“The Charter of the United Nations in Article 1 sets out as one of
the Purposes of the United Nations that ‘To maintain international
peace and security’ it shall ‘bring about by peaceful means, and in
conformity with the principles of justice and international law, [the]
adjustment or settlement of international disputes . . .. The Interna-
tional Court of Justice has been set up within that framework as one
of the principal organs of the United Nations and is thus obliged to
act in the adjustment and settlement of international disputes ‘in
conformity with the principles of justice and international law’.”
(Maritime Delimitation in the Area between Greenland and
Jan Mayen, Judgment, 1.C.J. Reports 1993, p. 241, para. 99.)

89
98 AERIAL INCIDENT (DISS. OP. PIRZADA)

81. In the declaration appended by Judge Ni in this case, he stated the
following:

“it can also be argued that it is provided in Article 92 of the United
Nations Charter that the International Court of Justice shall be the
principal judicial organ of the United Nations which is given the
power, under Article 36 of the Court’s Statute, to settle ‘all legal dis-
putes concerning (a) the interpretation of a treaty; (b) any question
of international law . . .”" (Questions of Interpretation and Applica-
tion of the 1971 Montreal Convention arising from the Aerial Inci-
dent at Lockerbie (Libyan Arab Jamahiriya v. United Kingdom),
Provisional Measures, Order of 14 April 1992, LC.J. Reports 1992,
p. 20).

82. Judge ad hoc Ajibola appended a dissenting opinion in which the
following was stated:

“To me, the fundamental focus and obligation as judges of the
Court must be to do justice in accordance with the spirit of Article 1
of the Charter: to maintain international peace and security; to take
effective measures to prevent and remove all threats to peace; to
suppress all threats of aggression or any form of breaches of peace in
any part of the world within the spirit of the Charter and in accord-
ance with international law.

To me, justice requires prompt action to prevent deterioration of
peaceful co-existence among nations of the world. No one goes to
sleep when the house is burning.

Finally, justice of this case requires that we should act in con-
sonance and within the spirit and content of Article 2 (3) of the
Charter, which states:

‘All Members shall settle their international disputes by peace-
ful means in such a manner that international peace and security,
and justice, are not endangered’.” (Questions of Interpretation
and Application of the 1971 Montreal Convention arising from the
Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v. United
Kingdom), Provisional Measures, Order of 14 April 1992, 1 CJ.
Reports 1992, p. 93; emphasis added.)

83. Dr. Nagendra Singh has written an instructive and illuminating
account of The Role and Record of the International Court of Justice. His
analysis and conclusions may be summed up:

“If we turn to the Statute of the Court, which it must be recalled
is an integral part of the Charter, there are again a number of pro-
visions which throw a light on the relationship between the Court
and the United Nations.

90
99

AERIAL INCIDENT (DISS. OP. PIRZADA)

Article 38 of the Statute states that the function is ‘to decide in
accordance with international law such disputes as are submitted to
it’. The essential point to notice is that the Court, although it is an
organ of the United Nations, is not limited to applying some sort of
‘United Nations law’, but is entitled and indeed bound to apply gen-
eral international law in force between all States. Speaking in very
general terms, it is undoubtedly for the Court to apply the purposes
and principles of the United Nations as stated in Articles ] and 2 of
the Charter, but it is bound to do so by giving decisions ‘in accord-
ance with international law’.” (Judge Nagendra Singh, The Role and
Record of the International Court of Justice, p. 43.)

“The International Court of Justice has proved to be one of the
successful organs of the United Nations. Yet for certain periods of
its history it has been regrettably under-used. This has been formally
recognized by this Assembly, and here I need only cite resolution
3232 (XXIX), adopted in 1974, and the Manila Declaration,
approved in 1982, both of which devote lengthy paragraphs to
exhorting States to take a positive and active attitude to the role of
the Court in the peaceful settlement of disputes. The same concern is
evident in the recent valuable study on the role of the Court pro-
duced by the Asian-African Legal Consultative Committee, which
has been circulated to the Assembly. What all these exhortations call
for, in fact, is that States make the possibility of judicial settlement a
constant of their diplomacy.” (/bid., p. 317.)

84. I am therefore of the opinion that in the circumstances of the case

the Court ought to have acted in consonance with the spirit and content
of the relevant Articles of the Charter, as reflected in the aforesaid
opinions of the judges of the Court, especially under Article 2, para-
graph 3, of the Charter as opined by Judge Ajibola.

*

BREACHES OF THE OBLIGATIONS OF CUSTOMARY INTERNATIONAL LAW

BY INDIA

85. In its Application of 21 September 1999, Pakistan sets out the

following in the legal grounds on which the claim is based:

91

“(3) Breaches of the obligations of customary international law not
to use force against another State

India committed breaches of the obligations imposed on States by

customary international law not to use force against another State.

By attacking and shooting down Pakistan’s unarmed aircraft inside
100 AERIAL INCIDENT (DISS. OP. PIRZADA)

Pakistan’s air space, without warning and without any provocation
on its part, constitute serious breach of that obligation.

(4) Breaches of the obligation of customary international law not
to violate the sovereignty of another State

The incursion into Pakistan’s air space by the Indian air force jet
fighters and their attack on, and shooting down of, unarmed Paki-
stan’s naval aircraft on routine training mission inside Pakistan air
space constitutes violation of Pakistan’s sovereignty and breach by
India of its obligation under customary international law.” (Applica-
tion of Pakistan of 21 September 1999, pp. 4, 6.)

In the oral submissions it was asserted:

“Pakistan does not abandon the contention that reference may
properly be made to the United Nations Charter, and particularly to
Article 4, paragraph 2, as a confirmation and crystallization of the
general rules of customary international law on the substantive
issues raised by the facts in the present case.” (CR 2000/1, p. 44,
para. 54 (Lauterpacht)).

86. The findings of the Court in the Nicaragua case in 1984 are fully
applicable to the circumstances of the case:

“It may be first noted that the multilateral treaty reservation could
not bar adjudication by the Court of all Nicaragua’s claims, because
Nicaragua, in its Application, does not confine those claims only to
violations of the four multilateral conventions referred to above
(paragraph 68). On the contrary, Nicaragua invokes a number of
principles of customary and general international law that, accord-
ing to the Application, have been violated by the United States. The
Court cannot dismiss the claims of Nicaragua under principles of
customary and general international law, simply because such prin-
ciples have been enshrined in the texts of the conventions relied upon
by Nicaragua.” (Military and Paramilitary Activities in and against
Nicaragua (Nicaragua v. United States of America), Jurisdiction
and Admissibility, Judgment, C.J. Reports 1984, pp. 423, 424, 425,
paras. 71, 74.)

87. Judge Lachs in his separate opinion in the Lockerbie case (Libya
v. United Kingdom) rightly observed “[t]here is no doubt that the Court’s
task is ‘to ensure respect for international law . . .” It is its principal
guardian.” (Questions of Interpretation and Application of the 1971
Montreal Convention arising from the Aerial Incident at Lockerbie
(Libyan Arab Jamahiriya v. United Kingdom), Provisional Measures,
Order of 14 April 1992, LC.J. Reports 1992, pp. 26, 27.)

88. Reference may be made to the illuminating observations by Judge

92
101 AERIAL INCIDENT (DISS. OP. PIRZADA)

Weeramantry in his dissenting opinion in the case of Fisheries Jurisdic-
tion (Spain v. Canada):

“So, also, any matter that arises for adjudication within optional
clause territory would be governed strictly by the rules of the United
Nations Charter and the Statute of the Court. One cannot contract
out of them by reservations, however framed. The basic principles
of international law hold sway within this haven of legality, and
cannot be displaced at the wish of the consenting State.” (Fisheries
Jurisdiction (Spain v. Canada), Jurisdiction of the Court, Judgment,
LC J. Reports 1998, dissenting opinion of Vice-President Weera-
mantry, p. 501, para. 22.)

“If, then, a State should assert that another State has sought to
impose upon the applicant State a submission to the unilateral exer-
cise of its penal jurisdiction on the high seas, to violate the basic
principle of freedom of the high seas, to violate the peremptory
norm of international law proscribing the use of force, to violate
thereby a fundamental principle of the United Nations Charter, to
violate the well-established principle of the complainant State’s exclu-
sive sovereignty on the high seas over vessels carrying its national
flag, to endanger the lives of its seamen by a violation of universally
accepted conventions relating to the safety of lives at seas — can all
these alleged fundamental violations of international law, which
would engage the jurisdiction of the Court under the general prin-
ciple of submission, be swept away by the mere assertion that all
these were done as a measure of conservation of fisheries resources?
Reservations do not constitute a vanishing point of legality with
the consensual system.” (/hid., p. 502, para. 25.)

“It may indeed be argued, on the contrary, that the preservation
of legality within the system would strengthen rather than under-
mine its integrity. I do not think it is open to the Court, if a violation
of a bedrock principle of international law is brought to its atten-
tion, to pass by this illegality on the basis that it is subsumed within
the reservations clause. Such an approach could well weaken not
only the authority of the Court, but also the integrity of the entire
system of international law, which is a seamless web, and cannot be
applied in bits and pieces. It is within this seamless fabric of inter-
national law that the entire optional clause system functions, and
that consent to the Court’s jurisdiction must be construed.” (/bid.,
p. 510, para. 54.)

89. Reference may also be made to the weighty observations by Judge
Vereshchetin in his dissenting opinion in the same case:

“It is common knowledge that ‘jurisdiction of the Court is based

93
102 AERIAL INCIDENT (DISS. OP. PIRZADA)

on the consent of the parties’ . . . There are a number of rules of
international law which circumscribe the principle of consent. Once
a State has given its consent to the jurisdiction of the Court, be that
in the form of a special agreement (compromis), a jurisdictional
clause of a treaty, or in the form of a declaration of acceptance of
the optional clause, its freedom in respect of the Court’s ceases to be
unlimited; still less, can it be absolute. As the case may be, it is con-
strained by general rules of international law (pacta sunt servanda),
specific rules of the treaty in question (the terms of the compromis-
sory clause), the Statute and procedural rules of the Court.” (Fish-
eries Jurisdiction (Spain v. Canada), Jurisdiction of the Court,
Judgment, 1 C.J. Reports 1998, dissenting opinion of Judge Veresh-
chetin, p. 574, para. 10.)

“Certainly, a State making a reservation sometimes does so
because it ‘lack[s] confidence as to the compatibility of certain of its
actions with international law’ . . . and for that reason wishes to
evade the scrutiny of its conduct by the Court. However, it is one
thing when the legality of certain actions may be seen as doubtful,
and quite a different thing when the actions whose examination by
the Court a State seeks to avoid, by making a reservation, are clearly
contrary to the Charter of the United Nations, the Statute of the
Court or to erga omnes obligations under international law. Being
confronted with such a dilemma, it is for the Court to draw a dis-
tinction between these two different legal situations, which may lead
to different conclusions as to the validity or admissibility of the
reservation in question.

... Equally, in my view, the Court cannot give effect to a reserva-
tion which expressly exempts from its jurisdiction the examination of
conduct manifestly inconsistent with the basics of international law.
An objection to the Court’s jurisdiction based on a reservation
tainted with such a defect must be rejected by the Court as inadmis-
sible. Recognition by the Court of the operation of a reservation of
this kind might be viewed as tantamount to legal endorsement of
what in fact should be considered as an abuse of the right of a State
not to be sued without its consent before an international tribunal.
Generally, reservations and conditions must not undermine the very
raison d'être of the optional clause system.” (/bid., pp. 575-576,
para. 11.)

90. The following observations of Judge Bedjaoui in the Fisheries
Jurisdiction case are relevant:

“However, a State’s freedom to attach reservations or conditions
to its declaration must be exercised in conformity with the Statute
and Rules of Court, with the Charter of the United Nations, and

94
103

91

95

AERIAL INCIDENT (DISS. OP. PIRZADA)

more generally with international law and with what I may venture
to call ‘l'ordre public international’. Just as the acts of a State, and
more generally its conduct, in whatever area of international rela-
tions, must conform to existing international legal norms, so the
formulation of a reservation, which is no more than one element
of such conduct, must also comply with these norms.”

— Ido not see why the Court should hesitate to reject, or to declare
inadmissible, or not opposable, or even invalid or null and void,
a reservation the purpose or effect of which is to nullify or dis-
tort one or more of the provisions of the Statute or Rules of
Court which govern international judicial proceedings, and to
establish some sort of ad hoc judicial procedure suiting or
benefiting the author of the reservation alone;

— I do not see why the Court should allow itself to consider a
reservation which, while appearing to set specific limits to the
Court’s jurisdiction, is in the final analysis incompatible with
respect for the integrity of the declaration as a whole, since,
while international law undeniably confers freedom of consent
and the declaration implies recognition of the Court’s jurisdic-
tion, a reservation made within this framework must also respect
the consistency and the integrity of the optional clause ‘system’.”
(LC.J. Reports 1998, dissenting opinion of Judge Bedjaoui,
pp. 533-534, paras. 43-44.)

“The backbone of the optional clause ‘system’ consists in good
faith among declarant States. Upon this principle depends the free-
dom of a State to formulate a reservation.” (/bid., p. 537, para. 52.)

. Judge ad hoc Torres Bernärdez observed the following:

“Article 36, paragraph 2, of the Statute establishes a veritable ‘sys-
tem of jurisdiction’, termed ‘compulsory jurisdiction’, which is of an
optional nature in that States parties to the Statute are completely
free to participate in it or to refrain from doing so. Naturally, when
the Court examines cases submitted to it, it is with States’ declara-
tions of acceptance of its compulsory jurisdiction that the Court
concerns itself. But declarations are only the means by which States
which so desire participate in the system, to a greater or lesser extent
and for longer or shorter periods of time. Declarations, which are
unilateral acts by States, are but a means of implementing a system
founded on agreement, namely the Statute of the Court, which
forms an integral part of the Charter of the United Nations. As
Article 2, paragraph 2, of the Charter makes clear, all Members, in
order to ensure to all of them the rights and benefits resulting from
104 AERIAL INCIDENT (DISS. OP. PIRZADA)

membership, ‘shall fulfil in good faith the obligations assumed by
them in accordance with the present Charter’.” (1 C.J. Reports 1998,
dissenting opinion of Judge ad hoc Torres Bernardez, p. 638,
para. 144.)

92. I am therefore of the view that, among others, the allegations
made by Pakistan, that India committed breaches of obligations of
customary international law not to use force and not to violate the
sovereignty of another State, ought to have engaged the jurisdiction
of the Court.

CAUTION AND RESTRAINT, CREATIVITY AND REALISM

93. In view of the consensual nature of its jurisdiction, the Court
generally shows judicial caution and restraint. However, in due course of
time, principles of constructive creativity and progressive realism could
be evolved by the Court as are reflected in the dissenting opinions of the
judges of the Court in the Fisheries Jurisdiction case, which have been
extensively quoted by me herein above.

94. As KR. P. Anand puts it:

“it is the duty of the International Court, as the principal judicial
organ of the United Nations and of the international community, to
avoid petrifying legal rules which may have originated in circum-
stances which no longer exist, and to be conscious of the new trends
and tendencies and future needs of the society in determining the
law. The conditions under which the classical, traditional law of
nations developed, the views which it contained and the interests
which it protected, have all greatly changed. In fact the very nature
of the international community, which consisted of a comparatively
homogeneous, Western, . . . family of nations, has been widened to
include peoples with different cultures, civilizations, ideologies, and
interests. Law, it must be remembered, is not a constant in a society,
but is a function. In order that it may be effective, it ought to change
with changes in views, powers, and interests in the community. As
Judge Moreno Quintana said in the Right of Passage over Indian
Territory case: ‘As judge of its own law — the United Nations Char-
ter, and judge of its own age — the age of national independence,
the International Court of Justice cannot turn its back upon the
world as it is. “International law must adapt itself to political neces-
sities.”"” (R. P. Anand, Studies in International Adjudication,
p. [81.)

“In view of the dangers of even a limited use of force in the

96
105 AERIAL INCIDENT (DISS. OP. PIRZADA)

present-day world because of the possibility of its developing into
a nuclear catastrophe, the International Court may be the best
guarantor of these rights.” (R. P. Anand, Studies in International
Adjudication, p. 34.)

95. K. R. Simmonds’s observations about the Court may also be
reproduced:

“If one accepts that the effectiveness of the Court depends to a
substantial degree upon the scope of the jurisdiction conferred upon
it, then one must see the problem of compulsory jurisdiction as
crucial in the future development of the Court’s work. To avoid or
postpone an inevitable examination and appraisal of such a crucial
problem, whatever the pressure of the extra-legal motives, cannot be
justified on grounds of law or of policy and must aggravate the
problem itself.” (K. R. Simmonds, “The Interhandel Case”, The
International and Comparative Law Quarterly, Vol. 10, 1961,
p. 547.)

96. In this respect, reference may be made to the concise comments
made by Professor Kooijmans, now a Judge of the International Court of
Justice, in his contribution to the Colloquium on Increasing the Effec-
tiveness of the International Court of Justice:

“In view of the consensual basis of its jurisdiction, the Court may
find itself situated between Scylla and Charybdis once this jurisdic-
tion is contested. If it assumes too easily that it has jurisdiction, it
may deter States from considering the Court as a useful mechanism
for dispute settlement; if it finds that it has no jurisdiction, on the
basis of a too restrictive interpretation of the jurisdictional clauses, it
may marginalize itself. The actual result, however, will be the same,
whether there is a decision on the merits or not; the Court will not
have been able to carry out its main function — the settlement of the
dispute. If the Court denies that it has jurisdiction, the dispute will
be allowed to remain simmering; if the Court assumes that it has
jurisdiction, in spite of the respondent’s vigorous contestations, there
is a fair chance that the defaulted party will not comply with the
decision on the merits.” (Increasing the Effectiveness of the Interna-
tional Court of Justice, Proceedings of the ICJIUNITAR Collo-
quium to celebrate the 50th Anniversary of the Court, ed. by Connie
Peck and Roy S. Lee, p. 59.)

CONCLUSION: INDIA’S PRELIMINARY OBJECTIONS TO THE JURISDICTION OF
THE COURT OUGHT To HAVE BEEN REJECTED

97. For the reasons set out above, my view is that the Court ought to
have rejected the preliminary objections to the jurisdiction of the Court

97
106 AERIAL INCIDENT (DISS. OP. PIRZADA)

by the Government of India and ought to have entertained the Applica-
tion filed by the Islamic Republic of Pakistan on 21 September 1999.

Effective Measures to Secure Peace, Security and Justice

98. Without prejudice to the aforesaid, | am in full agreement with the
views of the Court expressed in paragraphs 51 to 55 of the Judgment.

99. I would like to emphasize that the Parties are under an obligation
to settle in good faith their disputes, including the dispute regarding the
State of Jammu and Kashmir and in particular the dispute arising out of
the aerial incident of 10 August 1999.

100. Nelson Mandela, the veteran leader, has publicly acknowledged
that he got immense inspiration from his heroes, Quaid-e-Azam
Mohammed Ali Jinnah and Mahatma Gandhi. Both believed in the rule
of law and justice. In the new millennium, let India and Pakistan keep in
view the ideals of the two great leaders and take prompt and effective
measures to secure peace, security and justice in South Asia.

(Signed) Syed Sharifuddin PIRZADA.

98
